Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-1
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2853
                                                                 Page:Page
                                                                      1    1 of 90(1 of 90)




                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                               100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt           POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
        Clerk                     CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov




                                                  Filed: April 23, 2020

 Mr. Christopher Mark Allen
 Ms. Toni L. Harris
 Mr. Raymond O. Howd
 Ms. Ann M. Sherman
 Michigan Department of Attorney General
 P.O. Box 30217
 Lansing, MI 48909

 Mr. Joshua Eugene Anderson
 Sidley Austin, 555 W. Fifth Street, Suite 4000
 Los Angeles, CA 90013

 Mr. James E Burke Jr.
 Ms. Amanda Brooke Stubblefield
 Mr. Bryce J. Yoder
 Keating, Muething & Klekamp
 1 E. Fourth Street, Suite 1400
 Cincinnati, OH 45202

 Mr. Adam W. Burrowbridge
 Wilson, Sonsini, Goodrich & Rosati
 1700 K Street, N.W., Fifth Floor
 Washington, DC 20006

 Mr. Evan Howard Caminker
 University of Michigan Law School
 Federal Appellate Litigation Clinic, 3250 South Hall
 Ann Arbor, MI 48109

 Ms. Bria Delaney
 Mr. David S. Flugman
 Mr. Nicholas Klenow
 Mr. Yelena Konanova
 Ms. Jessica Underwood
 Selendy & Gay, 1290 Avenue of the Americas
 New York, NY 10104
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-1
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2854
                                                                 Page:Page
                                                                      2    2 of 90(2 of 90)



 Mr. Michael J. Dell
 Kramer, Levin, Naftalis & Frankel
 1177 Avenue of the Americas
 New York, NY 10036

 Ms. Kathryn Eidmann
 610 S. Ardmore Avenue
 Los Angeles, CA 90005

 Mr. Randall P. Ewing Jr.
 Korein Tillery
 205 N. Michigan Avenue, Suite 1950
 Chicago, IL 60601

 Ms. Tacy Fletcher Flint
 Mr. Lawrence Fogel
 Sidley Austin, One S. Dearborn Street
 Chicago, IL 60603

 Mr. Jerome Dale Goldberg
 2727 Second Avenue, Suite 111
 Detroit, MI 48201

 Mr. Steven Guggenheim
 Wilson, Sonsini, Goodrich & Rosati
 650 Page Mill Road
 Palo Alto, CA 94304-1050

 Mr. Mark E. Haddad
 University of Southern California
 USC Gould School of Law
 699 Exposition Boulevard
 Los Angeles, CA 90085-0021

 Mr. Daniel S. Korobkin
 American Civil Liberties Union Of Michigan
 2966 Woodward Avenue
 Detroit, MI 48201

 Ms. Cary S. McGehee
 Pitt, McGehee, Palmer & Rivers
 117 W. Fourth Street, Suite 200
 Royal Oak, MI 48067
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-1
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2855
                                                                 Page:Page
                                                                      3    3 of 90(3 of 90)



 Mr. Anton Metlitsky
 O'Melveny & Myers
 7 Times Square
 New York, NY 10036

 Mr. Bruce A. Miller
 Miller Cohen
 7700 Second Avenue, Suite 335
 Detroit, MI 48226

 Julian D Miller
 Forman, Watkins & Krutz LLP
 210 E. Capitol Street, Suite 2200
 Jackson, MS 39201

 Ms. Jenice C. Mitchell Ford
 Detroit Public Schools
 3011 W. Grand Boulevard
 Detroit, MI 48202-2710

 Jayesh Patel
 440 Burroughs Street, Suite 634
 Detroit, MI 48202

 Ms. Tina M. Patterson
 The PuLSE Institute
 615 Griswold Street, Suite 700
 Detroit, MI 48226

 Mr. Carter Glasgow Phillips
 Sidley Austin, 1501 K Street, N.W.
 Washington, DC 20005

 Tara Jordan Plochocki
 Lewis Baach Kaufmann Middlemiss PLLC
 1101 New York Avenue, N.W., Suite 1000
 Washington, DC 20005

 Mr. Michael A. Rebell
 Michael A. Rebell Associates
 475 Riverside Drive, Suite 1373
 New York, NY 10027

 Mr. Mark D. Rosenbaum
 610 S. Ardmore Avenue
 Los Angeles, CA 90005
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-1
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2856
                                                                 Page:Page
                                                                      4    4 of 90(4 of 90)



 Mr. Scott Burnett Smith
 Bradley, Arant, Boult & Cummings
 200 Clinton Avenue, W., Suite 900
 Huntsville, AL 35801

 Mr. Michael Jay Steinberg
 701 S. State Street
 3145 Jeffries Hall
 Ann Arbor, MI 48109

 David Strom
 American Federation of Teachers
 555 New Jersey Avenue, N.W.
 Washington, DC 20001

 Ms. Jennifer Martin Wheeler
 Sidley Austin, One S. Dearborn Street
 Chicago, IL 60603

                     Re: Case Nos. 18-1855/18-1871, Gary B., et al v. Gretchen Whitmer, et al
                         Originating Case No. : 2:16-cv-13292

 Dear Counsel,

    The court today announced its decision in the above-styled cases.

     Enclosed is a copy of the court's opinion together with the judgment which has been entered
 in conformity with Rule 36, Federal Rules of Appellate Procedure.

                                                  Yours very truly,

                                                  Deborah S. Hunt, Clerk



                                                  Cathryn Lovely
                                                  Deputy Clerk

 cc: Mr. David J. Weaver

 Enclosures

 Mandate to issue.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2857
                                                                 Page:Page
                                                                      1    5 of 90(5 of 90)



                           RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 20a0124p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



  GARY B., JESSIE K., CRISTOPHER R., ISAIAS R.,          ┐
  ESMERALDA V., PAUL M., and JAIME R., minors,           │
                                Plaintiffs-Appellants,   │
                                                          >      Nos. 18-1855/1871
                                                         │
         v.                                              │
                                                         │
                                                         │
  GRETCHEN WHITMER, et al.,                              │
                                Defendants-Appellees.    │
                                                         ┘

                          Appeal from the United States District Court
                         for the Eastern District of Michigan at Detroit.
                   No. 2:16-cv-13292—Stephen J. Murphy, III, District Judge.

                                   Argued: October 24, 2019

                               Decided and Filed: April 23, 2020

                  Before: CLAY, STRANCH, and MURPHY, Circuit Judges.
                                  _________________

                                          COUNSEL

 ARGUED: Carter G. Phillips, SIDLEY AUSTIN LLP, Washington, D.C., for Appellants.
 Raymond O. Howd, OFFICE OF THE MICHIGAN ATTORNEY GENERAL, Lansing,
 Michigan, for Appellees. ON BRIEF: Carter G. Phillips, SIDLEY AUSTIN LLP, Washington,
 D.C., Mark D. Rosenbaum, Anne Hudson-Price, Kathryn A. Eidmann, PUBLIC COUNSEL, Los
 Angeles, California, Mark E. Haddad, UNIVERSITY OF SOUTHERN CALIFORNIA, Los
 Angeles, California, Evan H. Caminker, UNIVERSITY OF MICHIGAN, Ann Arbor, Michigan,
 Tacy F. Flint, Lawrence P. Fogel, Suzanne Brindise Notton, Jennifer M. Wheeler, SIDLEY
 AUSTIN LLP, Chicago, Illinois, Joshua E. Anderson, SIDLEY AUSTIN LLP, Los Angeles,
 California, Bruce A. Miller, MILLER COHEN, PLC, Detroit, Michigan, for Appellants.
 Raymond O. Howd, Joshua S. Smith, Toni L. Harris, OFFICE OF THE MICHIGAN
 ATTORNEY GENERAL, Lansing, Michigan, for Appellees. James E. Burke, Bryce J. Yoder,
 Amanda B. Stubblefield, KEATING MUETHING & KLEKAMP PLL, Cincinnati, Ohio, David
 J. Strom, AMERICAN FEDERATION OF TEACHERS, AFL-CIO, Washington, D.C., Anton
 Metlitsky, O’MELVENY & MYERS LLP, New York, New York, Tara J. Plochocki, LEWIS
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2858
                                                                 Page:Page
                                                                      2    6 of 90(6 of 90)


  Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                     Page 2


 BAACH KAUFMANN MIDDLEMISS PLLC, Washington, D.C., Michael J. Dell, KRAMER
 LEVIN NAFTALIS & FRANKEL LLP, New York, New York, Scott Burnett Smith, Julian D.
 Miller, BRADLEY ARANT BOULT CUMMINGS LLP, Huntsville, Alabama, Lena Konanova,
 David S. Flugman, Jessica Underwood, Bria Delaney, Nicholas J. Klenow, SELENDY & GAY
 PLLC, New York, New York, Jenice C. Mitchell, DETROIT PUBLIC SCHOOLS
 COMMUNITY DISTRICT, Detroit, Michigan, Daniel S. Korobkin, Michael J. Steinberg,
 AMERICAN CIVIL LIBERTIES UNION FUND OF MICHIGAN, Detroit, Michigan, Jerome
 D. Goldberg, Detroit, Michigan, for Amici Curiae.

          CLAY, J., delivered the opinion of the court in which STRANCH, J., joined. MURPHY,
 J. (pp. 62–85), delivered a separate dissenting opinion.
                                        _________________

                                              OPINION
                                        _________________

        CLAY, Circuit Judge. Plaintiffs in this appeal are students at several of Detroit’s worst-
 performing public schools. They credit this substandard performance to poor conditions within
 their classrooms, including missing or unqualified teachers, physically dangerous facilities, and
 inadequate books and materials. Taken together, Plaintiffs say these conditions deprive them of
 a basic minimum education, meaning one that provides a chance at foundational literacy.

        In 2016, Plaintiffs sued several Michigan state officials, who they say are responsible for
 these abysmal conditions in their schools. Plaintiffs allege that state actors are responsible, as
 opposed to local entities, based on the state’s general supervision of all public education, and
 also on the state’s specific interventions in Detroit’s public schools. The state argues that it
 recently returned control to local officials, and so it is now the wrong party to sue.

        Plaintiffs’ underlying claims, brought under 42 U.S.C. § 1983, are all based on the Due
 Process and Equal Protection Clauses of the Fourteenth Amendment. Plaintiffs argue that while
 other Michigan students receive an adequate education, the students in Plaintiffs’ schools do not,
 amounting to a violation of their right to equal protection of the laws. They also argue that the
 schools they are forced to attend are schools in name only, and so the state cannot justify the
 restriction on their liberty imposed by compulsory attendance. And in their most significant
 claim, Plaintiffs ask this Court to recognize a fundamental right to a basic minimum education,
 an issue the Supreme Court has repeatedly discussed but never decided.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2859
                                                                 Page:Page
                                                                      3    7 of 90(7 of 90)


  Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 3


        While the district court found that Defendants were in fact the proper parties to sue, it
 dismissed Plaintiffs’ complaint on the merits. First, it found that Plaintiffs had not alleged a
 proper comparator for their equal protection claim, nor had they highlighted any state policy or
 action that was not supported by a rational basis. Second, it found that Plaintiffs had not
 sufficiently pleaded their compulsory attendance theory, and so the court only viewed their due
 process claim as seeking an affirmative fundamental right. Third, the court held that a basic
 minimum education is not a fundamental right, and so Plaintiffs’ due process claim was
 dismissed. Plaintiffs then appealed.

        Though Plaintiffs failed to adequately plead their equal protection and compulsory
 attendance claims, the same cannot be said for their central theory: that they have been denied a
 basic minimum education, and thus have been deprived of access to literacy. A review of the
 Supreme Court’s education cases, and an application of their principles to our substantive due
 process framework, demonstrates that we should recognize a basic minimum education to be a
 fundamental right. Furthermore, under this circuit’s precedents, Defendants are proper parties to
 sue in this case. Accordingly, we affirm in part and reverse in part the district court’s order, and
 remand this case for further proceedings.

                                        I. BACKGROUND

        A. History of Detroit’s Schools and State Control

        Plaintiffs are students at several Detroit public schools that “serve almost exclusively
 low-income children of color.” (Compl., R. 1 at PageID #4.) They filed suit in this case against
 several Michigan state officers, who they say are proper defendants based both on the state’s
 constitutional and statutory authority to oversee the statewide education program and on the
 state’s specific interventions into the governance of Detroit’s schools.

        Michigan’s constitution provides that the state’s legislature “shall maintain and support a
 system of free public elementary and secondary schools.” Mich. Const. art. VIII, § 2. The
 constitution also vests “[l]eadership and general supervision over all public education” in the
 state board of education, which serves “as the general planning and coordinating body for all
 public education.” Id. art. VIII, § 3. The board also appoints the superintendent of public
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2860
                                                                 Page:Page
                                                                      4    8 of 90(8 of 90)


  Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                      Page 4


 instruction, who is responsible for executing the board’s policies and serves as head of the state
 department of education. Id.

        According to Plaintiffs, education is a state-level concern and school districts are simply
 “creations and agents of the State.” (Compl., R. 1 at PageID #48–50.) The Michigan Supreme
 Court has “repeatedly held that education in this state is not a matter of local concern, but
 belongs to the state at large.” Bd. of Educ. v. Bacon, 162 N.W. 416, 416 (Mich. 1917) (quoting
 Collins v. City of Detroit, 161 N.W. 905, 907 (Mich. 1917)). Under Michigan law, the state
 board of education has oversight authority over school districts and public schools within the
 state. See, e.g., Mich. Comp. Laws §§ 380.1281, 388.1007, 388.1009; see also Council of Orgs.
 & Others for Educ. About Parochiaid, Inc. v. Engler, 566 N.W.2d 208, 216 (Mich. 1997) (noting
 that state funding and oversight provisions place public schools “under the ultimate and
 immediate control of the state and its agents”). But beneath this oversight and supervisory
 authority, the day-to-day administration of Michigan schools is usually entrusted to the boards of
 local school districts and their appointees. See, e.g., Mich. Comp. Laws § 380.1282.

        But usually is not always. Beyond the state’s general authority with respect to public
 education, Plaintiffs also allege that the state has repeatedly intervened in the day-to-day
 management of Detroit’s schools, and that it directly oversaw public education in Detroit from
 1999 through the time the complaint was filed in this case. See Gary B. v. Snyder, 329 F. Supp.
 3d 344, 350–54 (E.D. Mich. 2018) (discussing state interventions in Detroit’s schools). As stated
 in the complaint, “the State has directly controlled [the Detroit school system] for most of the
 past fifteen years through variations of an emergency manager system.” (Compl., R. 1 at PageID
 #16–17.) And while this intervention may have been intended to help address shortcomings in
 the city’s schools, Plaintiffs say that by “placing the Detroit schools largely in the hands of
 administrators with no backgrounds in education,” the state only made the problem worse. (Id.)

        These interventions began in the 1990s, partially in response to “fiscal deficit and failing
 student achievement outcomes” in Detroit Public Schools (“DPS”), the former Detroit school
 district. (Id. at #50.) In 1999, the state adopted Public Act 10, which “replac[ed] Detroit’s
 elected school board and superintendent with a seven member ‘reform board.’” (Id.) The reform
 board consisted of seven members: six appointed by the mayor, and (at least for five years after
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2861
                                                                 Page:Page
                                                                      5    9 of 90(9 of 90)


  Nos. 18-1855/1871                     Gary B., et al. v. Whitmer, et al.                              Page 5


 passage) either the state superintendent of public instruction or her designee. 1999 Mich. Pub.
 Acts 10, § 372(2).1 The board required unanimous consent to appoint the school district’s chief
 executive, id. § 374(1), which Plaintiffs say gave the state an effective “veto power over the
 selection of the CEO as well as every other decision” (Compl., R. 1 at PageID #50–51).

         While in 2006, control of DPS was returned “to a locally elected school board . . . as a
 result of a Detroit voter referendum,” this change was short-lived. (Id. at #51.) In December
 2008, the governor declared a fiscal emergency and appointed an “Emergency Fiscal Manager
 for DPS.” (Id.) This emergency manager shared power with the locally elected school board,
 but in doing so, the manager “exercised authority not only over financial decision-making, but
 some educational decision-making as well.” (Id.)

         In 2011, this power-sharing arrangement ended, as the state significantly expanded the
 authority of the state’s emergency manager. The manager was effectively given total control
 over DPS, and was empowered to “[e]xercise solely, for and on behalf of the school district,
 all . . . authority and responsibilities affecting the school district that are prescribed by law to the
 school board and superintendent.” Mich. Comp. Laws § 141.1554(f); see also Gary B., 329 F.
 Supp. 3d at 350–51 (discussing the history and various versions of Michigan’s emergency-
 manager laws).

         While a state-appointed transition manager controlled Detroit’s schools at the time the
 complaint was filed, the state also created a new school district, the Detroit Public Schools
 Community District (“DPSCD”), to run Detroit’s schools, while keeping DPS in charge of
 paying down debt. See Ann Zaniewski, New Detroit School Board Takes Reins of District, Det.
 Free Press, Jan. 11, 2017. The first elections for DPSCD’s board were held in January 2017, and
 Defendants claim that “the locally elected DPSCD Board of Education and its superintendent
 now have direct control over the operation of the schools in the district; there is no longer an
 emergency manager.” (Defs.’ Br. at 27.) That said, the complaint notes that “the State’s
 Financial Review Commission will remain involved in the oversight of the Detroit schools, and

         1
          Plaintiffs instead allege that this seventh member was “appointed by the Governor” (Compl., R. 1 at
 PageID #50), but this makes no difference to their case, since both the governor and the state superintendent are
 defendants here.
Case 2:16-cv-13292-SJM-APP
              Case: 18-1855 ECF
                            Document:
                                No. 129188-2
                                         filed 04/23/20
                                                Filed: 04/23/2020
                                                           PageID.2862
                                                                    Page:Page
                                                                          6 10 of (10
                                                                                  90 of 90)


   Nos. 18-1855/1871                       Gary B., et al. v. Whitmer, et al.                                 Page 6


  has not yet revealed the scope of authority or direction that will be granted to the elected board.”
  (Compl., R. 1 at PageID #51.)2

           Beyond the emergency managers and other interventions into DPS or DPSCD, “the State
  also has assumed a special responsibility over what it calls Priority Schools, or the most poorly
  performing five percent of schools in the State.” (Id. at #52.) At the time the complaint was
  filed, this included all of Plaintiffs’ schools that remained open. These Priority Schools were
  managed by a state entity called the State School Reform/Redesign Office (“SRO”).                                See
  2009 Mich. Pub. Acts 204, § 1280c (repealed 2019). According to Defendants, the SRO and
  Priority Schools were eliminated as of June 30, 2019.

           Plaintiffs also allege that the state intervened in Detroit schools through an entity called
  the Education Achievement Authority (“EAA”). The EAA was a statewide school district
  administered by the state in conjunction with Eastern Michigan University, and included fifteen
  of the state’s lowest-performing schools. But according to Plaintiffs, “[t]he EAA schools have
  not improved on the State’s watch.               In fact, the most recent Michigan state achievement
  test results reflect that fewer than 5% of EAA students are proficient in core subject areas.”
  (Compl., R. 1 at PageID #55.) As a result, the state closed the district and transferred Detroit’s
  EAA schools back into DPSCD. See Gary B., 329 F. Supp. 3d at 351–52. However, none of
  Plaintiffs’ individual schools were part of the EAA. Id. at 351 n.3.3

           Finally, Plaintiffs point to state-level policy interventions that affect Detroit schools. For
  example, Plaintiffs claim that in June 2016, the state adopted legislation allowing
  “noncertificated, nonendorsed teacher[s]” to work in the new Detroit school district. (Compl.,
  R. 1 at PageID #59.) According to Plaintiffs, “[n]owhere else in Michigan may children in


           2
             This commission includes the state treasurer, the director of the Department of Technology, Management
  and Budget (who is one of the defendants here) or her designee, and several appointees of the governor, along with
  certain officers from DPSCD and the City of Detroit. See Mich. Comp. Laws § 141.1635(1)–(2). State officers and
  appointees constitute a majority of the commission. Id.
           3
             Plaintiffs also discuss inadequate teachers, decrepit conditions, and a shortage of materials at Marion Law
  Academy, one of the schools managed by the EAA. While the conditions described at the school seem horrendous
  (see, e.g., Compl., R. 1 at PageID #58 (“In one fourth-grade classroom, a leaking hole in the ceiling created what
  students called ‘the lake,’ and the teacher surrounded the area with yellow caution tape after multiple requests for
  repairs were ignored.”)), none of the named plaintiffs attended Marion Law Academy.
Case 2:16-cv-13292-SJM-APP
              Case: 18-1855 ECF
                            Document:
                                No. 129188-2
                                         filed 04/23/20
                                                Filed: 04/23/2020
                                                           PageID.2863
                                                                    Page:Page
                                                                          7 11 of (11
                                                                                  90 of 90)


   Nos. 18-1855/1871                      Gary B., et al. v. Whitmer, et al.                                 Page 7


  public school be taught by teachers who lack appropriate state-mandated credentials and
  qualifications.” (Id.) Plaintiffs also allege that the state has threatened to close and then
  flip-flopped on closing “all of Plaintiffs’ schools that are currently operating and 47 schools in
  Detroit.” (Id. at #60–62.) They say that these threatened closures exacerbated their problems by
  sending “students and teachers scrambling, leaving them worried and confused when they should
  have instead been preparing to start the new school year. Moreover, the State has offered no
  plan to ensure that any contemplated school closing will not disrupt students’ educations, further
  entrenching denials of access to literacy.” (Id. at #61.)

           B. Conditions Alleged in Plaintiffs’ Schools

           Plaintiffs’ schools are “five of the lowest performing schools in Detroit.” (Id. at #5.)
  Three of them are traditional public high schools: Osborn Academy of Mathematics (“Osborn
  MST”), the Osborn Evergreen Academy of Design and Alternative Energy (“Osborn
  Evergreen”), and the Medicine and Community Health Academy at Cody (“Cody Health”).
  The other two are charter schools: Hamilton Academy (“Hamilton”), which was an elementary
  school, and Experiencia Preparatory Academy (“Experiencia”), which taught students at the
  elementary through high-school levels.4

           The core of Plaintiffs’ complaint is that the conditions in their schools are so bad—due to
  the absence of qualified teachers, crumbling facilities, and insufficient materials—that those
  schools fail to provide access to literacy. “Plaintiffs sit in classrooms where not even the
  pretense of education takes place, in schools that are functionally incapable of delivering access
  to literacy.” (Id. at #4.) Because of this, Plaintiffs attend “schools in name only, characterized
  by slum-like conditions and lacking the most basic educational opportunities that children
  elsewhere in Michigan and throughout the nation take for granted.” (Id.) “[T]hey wholly lack
  the capacity to deliver basic access to literacy, functionally delivering no education at all.” (Id.
  at #19; see also id. at # 10–11 (“The schools Plaintiffs attend, and attended, are not truly schools
  by any traditional definition or understanding of the role public schools play in affording access
  to literacy.”).)

           4
             These charter schools are treated as public schools under Michigan law and are subject to the authority of
  the state board of education. E.g., Mich. Comp. Laws § 380.501(1); Parochiaid, 566 N.W.2d at 215–21.
Case 2:16-cv-13292-SJM-APP
              Case: 18-1855 ECF
                            Document:
                                No. 129188-2
                                         filed 04/23/20
                                                Filed: 04/23/2020
                                                           PageID.2864
                                                                    Page:Page
                                                                          8 12 of (12
                                                                                  90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 8


           As noted above, the inadequacies that Plaintiffs point to can be grouped into three main
  categories: teaching, facilities, and materials. We discuss examples of each of these problems
  below.

                  1. Teaching

           With respect to teaching, Plaintiffs claim that their schools “lack the qualified teaching
  staff required to bring students to literacy—that is, teachers who are certificated, properly
  trained, and assigned to a class within the area of their qualifications and expertise.” (Id. at #15.)
  This shortfall can be seen in the schools’ substantial reliance on Teach for America instructors
  and through other sources of high teacher turnover, which in many cases lead to midyear
  vacancies.

           “In the 2016–2017 school year, there were up to 200 vacancies [in Detroit’s public
  schools] just before the start of the school year.” (Id. at #102.) There are also substantial short-
  term absences, with some teachers “absent as many as 50 days in one year.” (Id. at #105.)
  Because of these shortages, Plaintiffs’ “classes are covered by non-certificated paraprofessionals,
  substitutes, or misassigned teachers who lack any expertise or knowledge in the subject-matter of
  the course.” (Id. at #15–16.) Other times, classes are combined on short notice, with up to sixty
  students in a single classroom. In perhaps the most notable case, “an eighth grade student was
  put in charge of teaching seventh and eighth grade math classes for a month because no math
  teacher was available.” (Id. at #16.)

           When there are teachers, they also often lack meaningful experience. For example,
  at Hamilton, a majority of teachers were starting their first year when the complaint was filed.
  At Experiencia, about half of the teachers who started in 2012 quit by the end of their second
  semester.

           In June 2016, the state adopted legislation “permitting non-certificated instructors to
  teach in DPSCD schools. This legislation does not apply to any school elsewhere in the State.”
  (Id. at #16.) At Hamilton, a paraprofessional who was teaching middle school science said “she
  does not understand the material and cannot lead classroom experiments.” (Id. at #102–03.)
Case 2:16-cv-13292-SJM-APP
              Case: 18-1855 ECF
                            Document:
                                No. 129188-2
                                         filed 04/23/20
                                                Filed: 04/23/2020
                                                           PageID.2865
                                                                    Page:Page
                                                                          9 13 of (13
                                                                                  90 of 90)


   Nos. 18-1855/1871                      Gary B., et al. v. Whitmer, et al.                               Page 9


  In several other cases, long-term substitutes are used, or teachers are changed frequently through
  the year.

          Beyond the teachers themselves, Plaintiffs also complain of their schools’ failure to use
  adequate curricula that could plausibly impart literacy. According to Plaintiffs, “[t]here is no
  consistent literacy instruction program in Plaintiffs’ elementary schools, and the schools lack the
  staffing and capacity required to effectively implement such a program.”                          (Id. at #76.)
  At Experiencia, “teachers dedicated significant class time to reading aloud from books with
  reading levels multiple grades below the chronological age of the class, yet students struggled to
  sound out simple words.” (Id. at #77–78.) Plaintiffs’ high schools fare little better, as teachers
  receive no support or training in literacy education and “lack access to curricular materials such
  as lesson plans, pacing guides, and teacher editions of textbooks.”                    (Id. at #77.)      One of
  Plaintiffs’ high schools attempted to address literacy issues with school reading groups; despite
  being a high school, “[t]he most advanced of the reading groups read books at a fourth- and fifth-
  grade reading level.” (Id.) The problem is also exacerbated as the students advance in grade,
  since higher-grade teachers “lack appropriate training to support students who are performing far
  below grade level.” (Id. at #79–80.)5

                   2. Facilities

          Turning to the schools themselves, Plaintiffs allege that their classrooms feature decrepit
  or even unsafe physical conditions, meaning they “have been unable to satisfy minimal state
  health and safety standards.” (Id. at #12.) “The City of Detroit admitted that during the 2015–16
  academic year, none of the school district’s buildings were in compliance with city health and
  safety codes,” and that some of Plaintiffs’ schools were still not in compliance at the time the
  complaint was filed. (Id. at #87.) Taken together, Plaintiffs claim that these conditions “make
  learning nearly impossible.” (Id. at #12.)

          “Classroom temperatures in Plaintiffs’ schools regularly exceed 90 degrees during both
  the summer and winter due to malfunctioning furnaces and, at other times during winter, are

          5
            Plaintiffs also allege that their schools fail to employ adequate instructors for students whose first
  language is not English. In one case, this failure was despite the school claiming to be “a dual language immersion
  school.” (Compl., R. 1 at PageID #99.)
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2866
                                                                 Page:Page
                                                                      10 14 of (14
                                                                               90 of 90)


   Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                      Page 10


  frequently so cold that students and their teachers can see their breath and must wear layers of
  winter clothing indoors.” (Id.) These temperatures sometimes require school closings or early
  dismissals.   For example, “there is no air conditioning at Hamilton, and one west-facing
  classroom has reached 110 degrees during the school year. . . . On the first day of the 2016–17
  school year, the temperatures in the school grew so extreme that multiple students fainted, both
  students and teachers got so sick they threw up, and multiple teachers developed heat rashes.”
  (Id. at #90.) During the winter months, Plaintiffs face extreme cold instead: “students and
  teachers had to wear winter coats, hats, and scarves” inside their classrooms. (Id.) In some
  cases, temperatures remained below freezing, “and students were periodically sent home when
  the classrooms were too cold.” (Id. at #91.)

          “Mice, cockroaches, and other vermin regularly inhabit Plaintiffs’ classrooms, and the
  first thing some teachers do each morning is attempt to clean up rodent feces before their
  students arrive. Hallways and classrooms smell of dead vermin and black mold . . . .” (Id. at
  #13.) “Students and teachers have frequently encountered mice, mice droppings, rats, bedbugs,
  and/or cockroaches.” (Id. at #88; see also id. at #88–89 (including additional allegations and
  pictures).)

          “The drinking water in some of Plaintiffs’ schools is hot, contaminated and undrinkable.
  Bathrooms are filthy and unkempt; sinks do not work; toilet stalls lack doors and toilet paper.
  In some classrooms, ceiling tiles and plaster regularly fall during class time.” (Id. at #13.)
  At several of Plaintiffs’ schools, pipes or roofs leaked as well, and broken windows are covered
  with cardboard. (See id. at #95, #97 (pictures of damaged facilities).)

          Plaintiffs also complain of overcrowding within their classrooms, with as many as fifty
  students in a single classroom and insufficient desks and chairs, requiring students to stand or sit
  on the floor. Even when students have chairs, “classes are often so full that the desks are
  crammed wall-to-wall, with no room for aisles.” (Id. at #97.)

                 3. Materials

          Plaintiffs allege that their schools lack the books and materials needed to plausibly
  provide literacy.   “Many classes in Plaintiffs’ schools do not have appropriate textbooks.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2867
                                                                 Page:Page
                                                                      11 15 of (15
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 11


  Where they are provided, they are often long out of date, torn and beyond repair, or marked up to
  be unreadable in places.” (Id. at #11; see also id. at #84–85 (pictures of Plaintiffs’ textbooks).)
  Plaintiffs also allege there were so few copies that they had to share a single book among four or
  more students during class, and could not take them home after school, meaning their teachers
  could not assign meaningful homework. In several cases, the schools’ libraries were inaccessible
  or had no books available either, even outside of textbooks.

         In addition to their allegations of outdated, insufficient, or damaged books, Plaintiffs also
  claim that their schoolbooks were not appropriate to their grade level. For example, “the only
  books in the third-grade classroom at Hamilton were picture books, until the teacher purchased
  others with her own money more than halfway through the year.” (Id. at #8.) “There are no
  textbooks for the Earth Science, Physics, or Research and Development science classes at
  Osborn MST, so the teachers in each of those classes rely on a section of the Biology textbook
  most closely related to the subject they are teaching.” (Id. at #83.)

         Beyond books, Plaintiffs also claim that their classrooms lack other basic school supplies,
  such as pens, pencils, and paper. Teachers attempt to make up for this shortfall by spending
  substantial amounts out of pocket or by requesting donations online.

         C. Educational Outcomes from Plaintiffs’ Schools

         According to Plaintiffs, the school conditions discussed above led to abysmal educational
  outcomes, which further supports the claim that their schools cannot provide access to literacy.
  Turning to outcome data, Plaintiffs contend that while outcomes are not dispositive of access,
  they remain relevant because aggregate results shed light on the degree of opportunity afforded
  to students.   “Achievement data reveal that in Plaintiffs’ schools, illiteracy is the norm.
  The proficiency rates in Plaintiffs’ schools hover near zero in nearly all subject areas.” (Id. at #7
  (emphasis omitted); see also id. at #62 (“[L]iteracy instruction provided in Plaintiffs’ schools is
  so wholly insufficient that ninety percent or more of the students are unable to meet state
  proficiency standards.”).) And looking beyond Michigan, Detroit’s schools “ranked last in
  reading and math proficiency among all big-city school districts.” (Id. at #47.)
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2868
                                                                 Page:Page
                                                                      12 16 of (16
                                                                               90 of 90)


   Nos. 18-1855/1871                   Gary B., et al. v. Whitmer, et al.                    Page 12


         The     numbers     from      Plaintiffs’   individual    schools   demonstrate   significant
  underperformance compared to state educational standards. Looking first to elementary school
  students, at Hamilton, just 4.2% of third-graders scored “proficient or above” in the state’s
  English assessment, compared to 46.0% of third-graders statewide. (Id. at #8.) Similarly, at
  Experiencia, only 9.5% of third-graders scored as proficient. Other grade levels have even worse
  numbers, including zero or near-zero proficiency rates.

         Turning to Plaintiffs’ high schools, at Cody MCH, 12.5% of eleventh-graders scored as
  proficient in English, compared to 49.2% statewide.             And at Osborn MST, only 1.8% of
  eleventh-graders were proficient. In other subject areas, proficiency numbers were even lower.
  Additionally, results from the ACT college-admissions test reveal that students in Plaintiffs’
  schools dramatically underperform the rest of the state, with between 12.5% and 0% achieving
  “college ready” scores. (Id. at #71–72.)

         Plaintiffs argue that these data translate into significantly reduced literacy skills in their
  schools, in which students “struggle to write proper paragraphs or even complete sentences.”
  (Id. at #7.) For example, in their elementary schools, Plaintiffs allege that many third-grade
  students have a vocabulary of only “a couple hundred words,” are still learning handwriting, and
  that some “cannot even sound out letters.” (Id. at #8; accord id. at #77–79.)

         These issues persisted at Plaintiffs’ high schools as well:

         At Cody MCH, the ninth-grade English-Language Arts teacher spent a good part
         of the year reading, paragraph by paragraph, a novel with a third-grade reading
         level, because no more lexically advanced novel would have been readable by his
         students. When the class was asked to read the book aloud in class, a number of
         students experienced enormous difficulty reading monosyllabic words. Similarly,
         at Experiencia, the ninth and tenth grade class was assigned a book with a fourth-
         grade reading level, because the students lacked the literacy skills to access more
         complex texts and because they were the only books available. At Osborn
         MST, . . . [a] number of the students struggled to sound out basic words when
         they read aloud in class, and one student asked her classmate how to spell the
         word “the.”

  (Id. at #9–10; accord id. at #79.)
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2869
                                                                 Page:Page
                                                                      13 17 of (17
                                                                               90 of 90)


   Nos. 18-1855/1871                        Gary B., et al. v. Whitmer, et al.                     Page 13


         Looking to national-level data, Detroit schools average “2.3 grade levels below their
  actual grade level in basic reading proficiency.                 Because Plaintiffs’ schools are among the
  poorest performing schools in Detroit, this means that students in Plaintiffs’ schools are
  performing far lower.” (Id. at #72 (emphasis omitted).) Plaintiffs allege that these issues also
  cause “high drop-out and low college attainment rates” within their schools. (Id. at # 27; accord
  id. at #73–76.)

         While literacy is the crux of Plaintiffs’ complaint, they also note that the failure of their
  schools is uniform across “nearly all subject areas.” (Id. at #7.) “[B]ecause the rest of the
  curriculum assumes a level of literacy that the students do not attain, they are also unable to learn
  State-mandated content in all other subject areas.” (Id. at #7–8.) Of Plaintiffs’ high schools that
  remain open, each of their eleventh-grade classes scored “0% proficiency in at least one of Math,
  Science, or Social Studies.” (Id. at #10 (emphasis omitted).)

         D. The District Court’s Opinion and Order

         On September 13, 2016, Plaintiffs filed their complaint in the Eastern District of
  Michigan.       They alleged three causes of action at issue in this appeal: (1) denial of their
  “fundamental right of access to literacy,” violating both the substantive due process and equal
  protection requirements of the Fourteenth Amendment; (2) violation of the Equal Protection
  Clause due to race-based discrimination; and (3) a claim for declaratory relief based on these
  other causes of action. (Compl., R. 1 at PageID #126–30.)6

         Defendants moved to dismiss. First, while not expressly phrased in terms of mootness,
  Defendants argued that they no longer control Plaintiffs’ schools, and so cannot be sued for those
  schools’ conditions. Defendants also claimed that the Eleventh Amendment barred Plaintiffs’
  requested relief on sovereign-immunity grounds.

         Turning to the merits, Defendants argued that there is no fundamental right to access to
  literacy, calling it “a mere proxy for a right to education, which has long been rejected as a
  fundamental right.” (Mot. to Dismiss, R. 60 at PageID #519–27.) And since there is no such


         6
             Plaintiffs voluntarily abandoned their other two causes of action.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2870
                                                                 Page:Page
                                                                      14 18 of (18
                                                                               90 of 90)


   Nos. 18-1855/1871                  Gary B., et al. v. Whitmer, et al.                        Page 14


  right, any equal protection claim not based on a protected class must be reviewed under the
  rational-basis standard, a review that Defendants argued would show that the claim fails under
  the Supreme Court’s prior education cases. Finally, Defendants said that Plaintiffs failed to
  plead a race-based equal protection claim because the conditions they complain of “equally
  affect all students within the same schools regardless of race.” (Id. at #532–35.)

          While the district court ultimately granted Defendants’ motion, Gary B., 329 F. Supp. 3d
  at 369, how it came to that conclusion is important on appeal. Before reaching the merits of
  Plaintiffs’ complaint, the district court first addressed Defendants’ argument that they did not
  operate Plaintiffs’ schools and so were the wrong parties to sue. Id. at 349. The court rejected
  this view, finding that Plaintiffs had “adequately pled that state actors effectively control the
  schools, at least in part, and are therefore proper parties.” Id. at 354. The court also rejected
  Defendants’ Eleventh Amendment argument, finding that Plaintiffs sought prospective injunctive
  relief, and therefore could sue state officers in their official capacities. Id. at 356–57.

          Plaintiffs fared worse on the merits. Turning first to their due process claims, the court
  noted that “a case like this one could be argued on either positive- or negative-right theories.”
  Id. at 364.    Negative rights, in this view, are freedoms from government intervention or
  intrusion; positive rights, by contrast, entail affirmative obligations that the state must afford its
  citizens. “But the relief sought [was] exclusively positive in nature,” and so the district court
  only considered the due process claim in terms of whether access to literacy is a fundamental
  right. Id. at 364–65. And on that point, noting federal courts’ “reticence to find positive rights
  [even] to unquestionably important necessities of life,” the court held there was no such
  fundamental right. Id. at 365–66.

          On the equal protection claim, the court first found that while Plaintiffs attempted to
  compare their education to that provided by other schools throughout the State of Michigan, this
  was not the right comparison.        Id. at 367.    According to the court, because schools like
  Plaintiffs’—those under emergency management or experiencing other state interventions—were
  in a different position from other schools, only schools undergoing state interventions could
  serve as comparators in assessing their equal protection claims. Id. Using that framework, the
  district court rejected Plaintiffs’ race-based equal protection claim, finding that the complaint
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2871
                                                                 Page:Page
                                                                      15 19 of (19
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                     Page 15


  failed to allege “any instance where Defendants intervened in a school with a different racial
  makeup and treated that school disparately.” Id. at 367–68. Left with only rational basis review,
  the court found that Plaintiffs had failed to allege any specific, irrational actions taken by
  Defendants, holding that Plaintiffs could not use the conditions in their schools alone to dispel
  the presumption of rationality. Id. at 368. Accordingly, the district court dismissed Plaintiffs’
  complaint in its entirety with prejudice. Id. at 369.

         E. The Parties’ Arguments on Appeal

         On appeal, both sides argue that the district court erred (though Defendants of course
  believe the ultimate outcome was correct). Plaintiffs say that the court was wrong in finding
  there is no fundamental right to access to literacy, and thus the district court should not have
  dismissed their due process claim. They also argue that the court should have considered a
  negative-rights version of their due process theory, under which Defendants violated their right
  to liberty by compelling them to attend “schools in name only” that fail to provide even a
  minimal education. (Pls.’ Br. at 36–43.)

         On equal protection, while not addressing their race-based claims, Plaintiffs say that
  because Defendants control the entire statewide education system, other schools throughout the
  state are proper comparators. When viewed against these statewide comparators, Plaintiffs say
  their schools are so much worse that Defendants’ actions violate the Equal Protection Clause
  under any level of scrutiny.

         For Defendants’ part, they begin by reiterating that they do not control Plaintiffs’ schools,
  and so are not proper defendants in this case. They now raise this argument under the guise of
  mootness, contending that changes in state law and practice have removed their day-to-day
  control over education in Detroit. As a result, they also argue that any remaining claims are for
  retroactive rather than prospective relief, and so are barred by the Eleventh Amendment.

         Following this section of their brief, which was styled “Argument for All Defendants”
  (Defs.’ Br. at 26), Defendants seem to part ways. Most of the defendants say that because
  Plaintiffs’ claims are moot, they will not argue against their merits on appeal. (Id. at 25.) But
  two of the defendants proceed in a further section titled “Argument of Michigan Board of
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2872
                                                                 Page:Page
                                                                      16 20 of (20
                                                                               90 of 90)


   Nos. 18-1855/1871                       Gary B., et al. v. Whitmer, et al.                                Page 16


  Education Members Tom McMillin and Nikki Snyder Only.” (Id. at 36; accord id. at 25.) This
  section contains Defendants’ arguments on the merits of Plaintiffs’ constitutional theories, in
  which they say the district court correctly dismissed Plaintiffs’ claims.7

           These issues are now before the Court.

                                                 II. DISCUSSION

           A. Standard of Review

           We review a district court’s grant of a motion to dismiss de novo. E.g., Majestic Bldg.
  Maint., Inc. v. Huntington Bancshares, Inc., 864 F.3d 455, 458 (6th Cir. 2017). A motion to
  dismiss is properly granted if the plaintiff has “fail[ed] to state a claim upon which relief can be
  granted.” Fed R. Civ. P. 12(b)(6).

           The reviewing court must accept the factual allegations in the complaint as true and
  construe the complaint in the light most favorable to the plaintiff. E.g., Hill v. Blue Cross
  & Blue Shield of Mich., 409 F.3d 710, 716 (6th Cir. 2005). But we may affirm the district
  court’s dismissal of the plaintiff’s claims on any grounds present in the record, including grounds
  not relied upon by the district court. E.g., Long v. Insight Commc’ns of Cent. Ohio, LLC,
  804 F.3d 791, 794 (6th Cir. 2015); In re Comshare, Inc. Sec. Litig., 183 F.3d 542, 547–48 (6th
  Cir. 1999).

           To survive a motion to dismiss, the plaintiff must allege facts that are sufficient “to state
  a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

           7
              It is unclear how McMillin and Snyder have the authority to pursue separate arguments on their own
  behalf. Both are members of a collegial body—the state board of education—and were sued in their official
  capacities. In such a case, it is the decision of the body itself, not its individual members, that governs the conduct
  of litigation. See, e.g., Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 543–45 (1986) (holding that a school
  board member sued in his official capacity was bound by the board’s litigation decisions and could not file his own
  notice of appeal); Smuck v. Hobson, 408 F.2d 175, 177–78 (D.C. Cir. 1969) (en banc) (plurality opinion) (finding
  that because a board of education’s “decisions are made by vote as a collective whole,” an individual member “has
  no appealable interest” contrary to a majority vote taken by the board).
           But since the remaining defendants have not objected to McMillin’s and Snyder’s arguments, and indeed
  have included them in their brief (albeit separately labeled), we consider these arguments to be made on behalf of all
  defendants and refer to them in this manner below. This seems particularly appropriate because the board as a
  whole (along with the other state officers) is the master of how this litigation is defended, and thus can decide which
  arguments to pursue in its briefs and whether and to what extent it should further press this appeal.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2873
                                                                 Page:Page
                                                                      17 21 of (21
                                                                               90 of 90)


   Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                     Page 17


  (2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the
  court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of the elements of a cause of
  action, supported by mere conclusory statements, do not suffice.” Id.

           The determination to dismiss with prejudice, as opposed to without, is reviewed under an
  abuse of discretion standard. E.g., United States ex rel. Bledsoe v. Cmty. Health Sys., Inc.,
  342 F.3d 634, 644 (6th Cir. 2003); Craighead v. E.F. Hutton & Co., 899 F.2d 485, 495 (6th Cir.
  1990).

           B. Mootness and Sovereign Immunity

           At the outset, Defendants say that there is no need to reach the merits of this appeal,
  because Plaintiffs sued the wrong people. This is because, in the past several years, Defendants
  have shifted the administration of Plaintiffs’ schools back to local officials, and so any
  complaints about the conditions in these schools must instead be addressed to the local school
  board.    Defendants also argue that since they no longer control the day-to-day events at
  Plaintiffs’ schools, any suit against them would have to be for retroactive monetary relief, and so
  would run afoul of the Eleventh Amendment’s grant of sovereign immunity. The district court
  found against Defendants on each of these points. Gary B., 329 F. Supp. 3d at 354, 357.

           While the Eleventh Amendment generally prohibits lawsuits against states in federal
  court, under Ex parte Young, 209 U.S. 123, 155–56 (1908), a plaintiff can sue state officers to
  enjoin an unconstitutional state policy. When challenging a state policy, the officer sued must
  “have some connection” with the policy’s enforcement or execution. Id. at 157. Even when a
  function is administered on a day-to-day level by local officials, a state officer’s supervisory
  authority can still make her a proper defendant under Ex parte Young.             E.g., Russell v.
  Lundergan-Grimes, 784 F.3d 1037, 1048–49 (6th Cir. 2015). So long as the named defendants
  are “actively involved” with the challenged conduct, they can be sued for injunctive relief
  without implicating the Eleventh Amendment. Id.; accord Doe v. DeWine, 910 F.3d 842, 848–
  49 (6th Cir. 2018).
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2874
                                                                 Page:Page
                                                                      18 22 of (22
                                                                               90 of 90)


   Nos. 18-1855/1871                       Gary B., et al. v. Whitmer, et al.                                 Page 18


           By arguing that the day-to-day management of Plaintiffs’ schools has been returned to
  DPSCD, Defendants misconstrue Plaintiffs’ central claim in this case, which is that the state—as
  the primary authority for public schools in Michigan—has failed to provide them with a basic
  minimum education. While their complaint also discusses Defendants’ prior, more extensive
  interventions into Detroit’s schools, the gravamen of Plaintiffs’ argument is that the state, by
  virtue of its supervisory authority over all public education in Michigan, has a responsibility to
  ensure that each school it oversees at least provides access to literacy.

           This Court has previously rejected an argument that is analogous to Defendants’ here:

           The Secretary [of State] and Governor also maintain that they are not proper
           parties to this action in that any alleged errors were the fault of local [boards of
           election] rather than high-level state officials. The district court properly rejected
           this argument. The Secretary of State of Ohio is the state’s chief election
           officer ex officio. The Governor of Ohio is the state’s chief executive officer.
           Both officials have the authority to control the [boards of election] and are proper
           parties here.

  League of Women Voters of Ohio v. Brunner, 548 F.3d 463, 475 n.16 (6th Cir. 2008) (citations
  omitted); see also, e.g., Doe v. DeWine, 910 F.3d at 848–49; Russell, 784 F.3d at 1048–49.

           This logic applies here too. The state board of education has “[l]eadership and general
  supervision over all public education.” Mich. Const. art. VIII, § 3. The superintendent executes
  the board’s policies and is the chief education officer of Michigan. Id. The governor is the chief
  executive officer. Id. art. V, § 1. And while the state has delegated much of the management of
  individual school districts and schools to local authorities, these remain “under the ultimate and
  immediate control of the state and its agents.” Parochiaid, 566 N.W.2d at 216.8




           8
             Although the changes highlighted by Defendants do not alter this general relationship between the state
  and its subordinate school districts, they may affect whether certain individual defendants should remain in this case.
  For example, the SRO appears to have been eliminated in June 2019. While the parties did not raise this issue
  directly with respect to individual officers, they could do so following remand in the district court. See, e.g., Chisom
  v. Jindal, 890 F. Supp. 2d 696, 728 (E.D. La. 2012) (approving the voluntary dismissal of an official-capacity
  defendant after the office in question was eliminated); see also, e.g., Will v. Mich. Dep’t of State Police, 491 U.S.
  58, 71 (1989) (“[A] suit against a state official in his or her official capacity is not a suit against the official but
  rather is a suit against the official’s office.”).
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2875
                                                                 Page:Page
                                                                      19 23 of (23
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 19


         Furthermore, any remedy that the district court could order would almost certainly
  implicate Defendants, who have policymaking and financial responsibility for the statewide
  education system. The rule advocated by Defendants could create a liability catch-22, in which
  Plaintiffs are forced to instead seek injunctive relief against local officials, only to be told that
  the resources they need can only come from the state. In Futernick v. Sumpter Township,
  78 F.3d 1051, 1055 n.5 (6th Cir. 1996), abrogated on other grounds by Village of Willowbrook v.
  Olech, 528 U.S. 562 (2000) (per curiam), we rejected a similar argument on these grounds:

         The [defendants] also argue that only the officer with immediate control over the
         challenged act or omission is amenable to § 1983. We find this claim ridiculous.
         Such a rule would allow a state agency to avoid, or defer, liability merely by
         transferring the defendant in a particular case, or by changing the scope of the
         defendant official’s authority. The directors of a state agency, no matter how far
         removed from the actions of agency employees, are proper parties to a suit for
         an injunction under § 1983.

         In fact, even if Plaintiffs’ claims were limited to the state’s direct intervention in Detroit’s
  schools, Defendants’ recent transfer of day-to-day management to DPSCD would still not
  require dismissal. “A defendant’s ‘voluntary cessation of a challenged practice’ does not moot a
  case. Rather, voluntary conduct moots a case only in the rare instance where ‘subsequent events
  made it absolutely clear that the allegedly wrongful behavior could not reasonably be expected to
  recur.’” League of Women Voters, 548 F.3d at 473 (citations omitted) (first quoting Ammex, Inc.
  v. Cox, 351 F.3d 697, 704 (6th Cir. 2003); and then quoting Akers v. McGinnis, 352 F.3d 1030,
  1035 (6th Cir. 2003)).      Given Defendants’ repeated interventions in and changes to the
  governance structure of Detroit’s education system, there is no assurance that Defendants will
  not again inject themselves into the administration of Plaintiffs’ schools, nor do they attempt to
  make such a commitment in their brief.            Despite the greater consideration afforded to
  government officials’ cessation of allegedly unlawful conduct, e.g., Ammex, 351 F.3d at 705;
  Mosley v. Hairston, 920 F.2d 409, 415 (6th Cir. 1990), there is no basis to believe this change is
  a permanent one.

         Finally, Defendants’ argument that this lawsuit is really an attempt to seek payment for
  past harms, and so is barred by the Eleventh Amendment, misstates both Plaintiffs’ requested
  remedy and the law. As Defendants themselves repeatedly argue, Plaintiffs are requesting
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2876
                                                                 Page:Page
                                                                      20 24 of (24
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                       Page 20


  affirmative injunctive relief to improve the conditions in their schools. Such an injunction “fits
  squarely within the prospective-compliance exception” to the Eleventh Amendment, even if
  funds from the state treasury are needed to carry it out. Milliken v. Bradley, 433 U.S. 267, 289
  (1977); see also id. at 288–90 (affirming an order requiring Michigan state officers to fund
  remedial education measures). The cases cited by Defendants all involved cash payments to
  claimants for previously incurred liabilities, see Fla. Ass’n of Rehab. Facilities, Inc. v. Fla. Dep’t
  of Health & Rehab. Servs., 225 F.3d 1208, 1220 (11th Cir. 2000) (“If the prospective relief
  sought is ‘measured in terms of a monetary loss resulting from a past breach of a legal duty,’ it is
  the functional equivalent of money damages and Ex parte Young does not apply.” (quoting
  Edelman v. Jordan, 415 U.S. 651, 668 (1974))), and so are completely inapplicable to this case.

         In sum, it is evident from the Michigan Constitution and statutes, as well as its prior
  interventions in the school system, that the state retains significant authority over Detroit’s public
  schools. Accordingly, its officers are proper defendants in this case under Ex parte Young, and
  the transfer of some control back to local officials does not render this lawsuit moot.

         C. Plaintiffs’ Equal Protection Claim

         Faced now with the merits of Plaintiffs’ complaint, we turn first to their equal protection
  claim. The crux of this claim is that Defendants discriminated against Plaintiffs by failing to
  provide the same access to literacy they give to other Michigan students. Thus, even if there is
  no fundamental right to a basic minimum education, Defendants—by choosing to provide a basic
  education to some students but not to others—have still violated Plaintiffs’ constitutional rights.
  There is some debate over what level of scrutiny applies when a discrete group is denied access
  to education.    Plaintiffs argue that under Plyler v. Doe, 457 U.S. 202 (1982), a form of
  heightened scrutiny applies in such cases, see id. at 230 (“If the State is to deny a discrete group
  of innocent children the free public education that it offers to other children residing within its
  borders, that denial must be justified by a showing that it furthers some substantial state
  interest.”). They also contend that even if this heightened scrutiny did not apply, there could be
  no rational justification for denying Plaintiffs an adequate education while providing one to other
  students throughout the state.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2877
                                                                 Page:Page
                                                                      21 25 of (25
                                                                               90 of 90)


   Nos. 18-1855/1871                    Gary B., et al. v. Whitmer, et al.                           Page 21


          But a review of Plaintiffs’ complaint shows they have not adequately pleaded an equal
  protection claim, regardless of the level of scrutiny. This is because their complaint, while
  reflecting the awful conditions faced in Plaintiffs’ schools, has not alleged any disparity in the
  state’s allocation of resources between their schools and others. Nor do Plaintiffs attack any
  specific decision or policy implemented by Defendants that treats their schools differently from
  others in the state. Thus, because Plaintiffs have not identified a governmental action or policy
  that discriminates against them, the district court was correct to dismiss this claim.

                  1. Equal Protection Framework

          “When a state distributes benefits unequally, the distinctions it makes are subject to
  scrutiny under the Equal Protection Clause of the Fourteenth Amendment.” Zobel v. Williams,
  457 U.S. 55, 60 (1982). At its core, the Clause says that “all persons similarly situated should be
  treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). Thus,
  plaintiffs alleging an equal protection claim have to make two showings: first, that the
  defendants treated them differently from other similarly situated persons, and second, that this
  difference in treatment is not supported by a sufficiently strong governmental interest. E.g., id.
  at 439–40; Jolivette v. Husted, 694 F.3d 760, 771 (6th Cir. 2012); Ctr. for Bio-Ethical Reform,
  Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011); Scarbrough v. Morgan Cty. Bd. of Educ.,
  470 F.3d 250, 260 (6th Cir. 2006).

          Much of the Supreme Court’s equal protection case law concerns the second part of this
  test, and specifically how strong the governmental interest must be.                   For example, if a
  government policy discriminates based on race or another immutable, protected characteristic,
  the Court applies “strict scrutiny” and will uphold the policy only if it furthers a “compelling
  state interest” and is narrowly tailored in doing so. Cleburne, 473 U.S. at 440; accord, e.g.,
  Grutter v. Bollinger, 539 U.S. 306, 326 (2003); see also, e.g., Zablocki v. Redhail, 434 U.S. 374,
  388 (1978) (also applying strict scrutiny “[w]hen a statutory classification significantly interferes
  with the exercise of a fundamental right”).9



          9
           Classifications based on gender are reviewed under “intermediate scrutiny,” in which the challenged
  policy “must serve important governmental objectives and must be substantially related to achievement of those
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2878
                                                                 Page:Page
                                                                      22 26 of (26
                                                                               90 of 90)


   Nos. 18-1855/1871                       Gary B., et al. v. Whitmer, et al.                                 Page 22


           On the other hand, if the policy does not concern a protected class, “rational basis”
  review is used, and the policy will be sustained if it “is rationally related to a legitimate state
  interest.” Cleburne, 473 U.S. at 440. This rational basis standard is extremely forgiving. The
  challenged action is presumed to be constitutional, and the burden is on Plaintiffs to negate
  “every conceivable basis” that might support it. Heller v. Doe ex rel. Doe, 509 U.S. 312, 320
  (1993) (quoting Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356, 364 (1973)). Further,
  “[w]hen social or economic legislation is at issue, the Equal Protection Clause allows the States
  wide latitude.” Cleburne, 473 U.S. at 440.

           Plyler v. Doe throws a wrench in this. In Plyler—discussed more extensively later,
  see infra Part II.E.2—the Supreme Court faced a Texas policy that required undocumented
  children to pay tuition before they could attend public school, 457 U.S. at 205–06, 206 n.2.
  In assessing the plaintiffs’ equal protection challenge, the court noted that “[u]ndocumented
  aliens cannot be treated as a suspect class,” and that education as a general matter is not a
  fundamental right. Id. at 223. And so, rational basis must apply.

           But the Court went on:

           [M]ore is involved in these cases than the abstract question whether [the
           challenged policy] discriminates against a suspect class, or whether education is a
           fundamental right. [The policy] imposes a lifetime hardship on a discrete class of
           children not accountable for their disabling status. The stigma of illiteracy will
           mark them for the rest of their lives. By denying these children a basic education,
           we deny them the ability to live within the structure of our civic institutions, and
           foreclose any realistic possibility that they will contribute in even the smallest
           way to the progress of our Nation. In determining the rationality of [the policy],
           we may appropriately take into account its costs to the Nation and to the
           innocent children who are its victims. In light of these countervailing costs, the
           discrimination contained in [Texas’s policy] can hardly be considered rational
           unless it furthers some substantial goal of the State.




  objectives.” Craig v. Boren, 429 U.S. 190, 197 (1976); see also, e.g., Plyler, 457 U.S. at 217–18, 218 n.16
  (discussing the application of intermediate scrutiny to classifications that, “while not facially invidious, nonetheless
  give rise to recurring constitutional difficulties”).
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2879
                                                                 Page:Page
                                                                      23 27 of (27
                                                                               90 of 90)


   Nos. 18-1855/1871                       Gary B., et al. v. Whitmer, et al.                                 Page 23


  Id. at 223–24 (emphasis added). Thus, while still couched in rational basis review, the Plyler
  court held that when a discrete group of children is denied a basic public education, such a policy
  can survive only if “if furthers some substantial state interest.” Id. at 223–24, 230.10

                    2. Application to Plaintiffs’ Claims

           As noted above, to state an equal protection claim, a plaintiff must allege both a
  difference in treatment from others and that this difference cannot be supported by a sufficiently
  important governmental interest. E.g., Ctr. For Bio-Ethical Reform, 648 F.3d at 379. But the
  current version of Plaintiffs’ complaint fails to demonstrate disparate treatment, because it
  focuses on school conditions and inadequately alleges state policies or actions that caused those
  conditions within Plaintiffs’ schools and not in others.                    Plaintiffs’ allegations thus fail to
  highlight any difference in treatment that suggests the state discriminated against them, and so
  they have failed to adequately allege that “the government treated [Plaintiffs] disparately as
  compared to similarly situated persons.” Jolivette, 694 F.3d at 771 (quoting Ctr. For Bio-Ethical
  Reform, 648 F.3d at 379); see also, e.g., Scarbrough, 470 F.3d at 260 (“The threshold element of
  an equal protection claim is disparate treatment . . . .”).

           The primary comparison Plaintiffs allege between their own schools and others in the
  state is that Plaintiffs’ schools face significantly worse “performance data,” which is based on
  state proficiency tests in several subject matter areas. (Compl., R. 1 at PageID #65–76.) For
  example, Plaintiffs allege that in their schools, low-single-digit percentages of students are rated
  as “proficient or above” in English, compared to a state average in the mid-to-high forties. (Id. at
  #8–10, #65–69.) The same is true for several other subject matter areas, with some schools
  scoring as low as 0% proficient in certain areas.



           10
             In a later case, the Supreme Court may have attempted to limit this holding. See Kadrmas v. Dickinson
  Pub. Sch., 487 U.S. 450, 459 (1988) (“We have not extended [Plyler’s] holding beyond the ‘unique circumstances’
  that provoked its ‘unique confluence of theories and rationales.’” (citation omitted) (first quoting Plyler, 457 U.S. at
  239 (Powell, J., concurring); and then quoting Plyler, 457 U.S. at 243 (Burger, C.J., dissenting))); see also Justin
  Driver, The Schoolhouse Gate: Public Education, the Supreme Court, and the Battle for the American Mind 360–61
  (2018). But it is unclear why the “unique circumstances” of Plyler would be limited to the immigration context, as
  opposed to any case in which a discrete group of children—though not a protected class—is denied a basic
  education.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2880
                                                                 Page:Page
                                                                      24 28 of (28
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                       Page 24


          But the Constitution cannot guarantee educational outcomes, and while performance
  outcome data provides some insight into access to education, the differences in these numbers
  are not supported by additional allegations suggesting, for example, that Defendants provided
  different levels of financial resources to other schools across the state. Plaintiffs’ articulation of
  the state action being challenged is necessary to assess that action’s rationality, see, e.g.,
  San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 44–55 (1973), and to determine whether
  attendees of Plaintiffs’ schools are in fact a “discrete group” being denied a basic education
  when compared to the rest of the state, see Plyler, 457 U.S. at 223–34, 230.

          Plaintiffs also suggest that the conditions faced in their schools are different from those in
  other schools throughout Michigan, particularly those in “schools serving predominantly white,
  affluent student populations.” (Compl., R. 1 at PageID #4–5.) But while Plaintiffs extensively
  describe the conditions found in their own schools, they include almost no allegations regarding
  these comparator schools or what Defendants did differently with respect to them. Similarly,
  while Plaintiffs’ brief claims that Defendants “operate a system in which most schools
  do provide access to literacy, and some do not” (Pls.’ Br. at 52), their complaint does not
  adequately allege how the successful schools are operated or how Defendants treated them
  differently.

          Nor do Plaintiffs sufficiently point to policies implemented or enforced by Defendants,
  other than school assignments, that separate students into discrete groups and deprive one or
  more of them of a basic minimum education. One policy discussed in the complaint might,
  standing alone, implicate equal protection—it concerns the provision allowing the hiring of
  “noncertificated, nonendorsed teacher[s]” only in the Detroit school district. (Compl., R. 1 at
  PageID #59–60, #106.) But without tying any disparity to a specific policy or action taken by
  Defendants that caused differences in school resources or conditions, we cannot assess whether
  that action or policy furthers a sufficient governmental objective.

          Plaintiffs largely fault the district court’s decision for using the wrong comparator in
  assessing their claim of disparate treatment. In its opinion, the district court correctly noted that
  “Plaintiffs have not challenged a statewide funding scheme, a specific statute, or any particular
  decisions by Defendants applicable to all Michigan schools.” Gary B., 329 F. Supp. 3d at 367.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2881
                                                                 Page:Page
                                                                      25 29 of (29
                                                                               90 of 90)


   Nos. 18-1855/1871                        Gary B., et al. v. Whitmer, et al.                                 Page 25


  Thus, the district court reasoned that Plaintiffs’ complaint had to be based on Defendants’
  specific interventions in Detroit schools, and so the appropriate comparators were “other
  Michigan schools that have come under the control of emergency managers” or were otherwise
  taken over by the state. Id. But Plaintiffs argue that this misconstrues their claim, which is
  based on Defendants’ management of the state education system as a whole: “While the State
  has ensured adequate resources and properly certificated teachers in other schools sufficient to
  provide students with access to literacy, it has made no such provision for Plaintiffs’ schools—
  instead allowing those schools to deteriorate to the point of providing no meaningful education at
  all.” (Pls.’ Br. at 49.)

           This point is well taken. If Plaintiffs’ argument is that the state has supervisory authority
  over the Michigan public school system, and that every other school (or almost every other
  school) in this system is given the resources needed to provide access to literacy, but theirs is
  not, it is hard to see why only schools that experienced more direct state interventions are the
  correct comparators.11 But as discussed above, Plaintiffs have not identified which state policy
  or action they are challenging as discriminatory, regardless of what comparator is used. Without
  this threshold allegation, their equal protection claim cannot survive.

           While Plaintiffs’ complaint also lists a cause of action for race-based discrimination, in
  their brief on appeal, the only discussion of race in the equal protection context is the statement
  that Plaintiffs are “a group of almost entirely low-income children of color.” (Pls.’ Br. at 45.)
  Nor do Plaintiffs argue in this Court that strict scrutiny should apply due to any race-based
  classification. Thus, they have abandoned this theory on appeal. E.g., In re Darvocet, Darvon,
  and Propoxyphene Prods. Liab. Litig., 756 F.3d 917, 936 n.6 (6th Cir. 2014); Risch v. Royal Oak
  Police Dep’t, 581 F.3d 383, 390 (6th Cir. 2009).

           Nor have Plaintiffs adequately pleaded disparate treatment based on race.                             In their
  complaint, Plaintiffs claim to be “a discrete class—nearly all children of color and low-income—
  who have been excluded from the access to literacy that public education provides to other

           11
             This statewide approach may open itself to statewide justifications by Defendants, though. See, e.g.,
  Rodriguez, 411 U.S. at 44–55 (upholding Texas’s school-funding regime as justified by local autonomy concerns,
  despite uneven results). That said, there is no need to address the viability of such a claim in the first instance here.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2882
                                                                 Page:Page
                                                                      26 30 of (30
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 26


  students in the State of Michigan.” (Compl., R. 1 at PageID #18.) Plaintiffs further note that the
  students at their schools are all over 95% people of color (over 97% African American in four
  cases, and 64.2% Latino and 31.1% African American in the fifth), and that the vast majority are
  entitled to free or reduced-price lunch (a proxy for their socioeconomic status). But they fail to
  make any specific allegations showing Defendants’ different treatment of predominantly white
  schools; conclusory statements that merely allude to race-based discrimination are not sufficient.
  (See, e.g., id. at #53 (“The State’s period of control has been marked by decisions affecting the
  education of minority children that would never be permitted in predominantly white school
  districts.”).)

          This is not to say it is impossible for Plaintiffs to allege an equal protection claim in this
  case. After all, Plyler said that, “[i]f the State is to deny a discrete group of innocent children the
  free public education that it offers to other children residing within its borders, that denial must
  be justified by a showing that it furthers some substantial state interest.” 457 U.S. at 230. It also
  implied that a “basic education” is the standard at issue, id. at 223, and so a state action that
  results in the provision of a not-even-basic education could be subject to the same increased
  scrutiny.    To state such a claim, Plaintiffs must identify the actions taken or policies
  implemented by Defendants that treated their schools differently from others in the state and
  caused the disparities at issue in this case. Since the current version of their complaint fails to do
  this, the dismissal of Plaintiffs’ equal protection claims must be affirmed.

                   3. Leave to Amend

          Finally, Plaintiffs argue that even if this Court does not revive their equal protection
  claim, the district court still erred by dismissing their complaint with prejudice and not giving
  them leave to amend. This is because, if given the chance, Plaintiffs “could have identified
  further ‘concrete examples’” needed to support their claims, and so an amendment would not
  have been futile. (Pls.’ Br. at 57.)

          But in this circuit, at least for represented parties, “a district court does not abuse its
  discretion in failing to grant a party leave to amend where such leave is not sought.” Sinay v.
  Lamson & Sessions Co., 948 F.2d 1037, 1041–42 (6th Cir. 1991). While Plaintiffs asked for
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2883
                                                                 Page:Page
                                                                      27 31 of (31
                                                                               90 of 90)


   Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                     Page 27


  leave to amend to their complaint if the district court found that “local school officials are
  necessary defendants in this lawsuit” (Opp’n, R. 64 at PageID #1454 n.22), the district court
  dismissed Plaintiffs’ complaint on other grounds. Nor did Plaintiffs ask to reopen the judgment
  or otherwise seek leave to amend after the district court’s decision. See, e.g., Benzon v. Morgan
  Stanley Distribs., Inc., 420 F.3d 598, 613 (6th Cir. 2005).

          After this case is remanded, however, the district court itself could grant leave to amend
  following a proper request by Plaintiffs. Under the governing rule, leave to amend should be
  “freely give[n] . . . when justice so requires.” Fed. R. Civ. P. 15(a)(2); see also, e.g., Benzon,
  420 F.3d at 613 (discussing the factors considered in deciding motions to amend); Morse v.
  McWhorter, 290 F.3d 795, 799–800 (6th Cir. 2002) (same). And of course, the question of
  whether any such amendment is proper must be guided by this Court’s opinion. See, e.g., Rose
  v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000) (“A proposed amendment
  is futile if the amendment could not withstand a Rule 12(b)(6) motion to dismiss.”).

         D. Plaintiffs’ Compulsory Attendance Claim

         Plaintiffs next argue that the district court erred by considering their due process claim
  only through the lens of a fundamental right, since their complaint also raises a “negative rights”
  argument. (Pls.’ Br. at 36–43.) Under this theory, Plaintiffs argue that a central element of their
  due process rights—the right to freedom of movement and freedom from state custody—is
  restricted by the state’s compulsory education law, which forces them to attend their schools.
  While this restraint would be allowed if the state, in return, provided them with an adequate
  education, Plaintiffs argue that by detaining them at “schools in name only,” the state has failed
  to meet this burden, rendering the detention arbitrary and violating their substantive due process
  rights. (Id.) The district court declined to address this theory, saying that Plaintiffs’ complaint
  “points exclusively to a positive-right argument.” Gary B., 329 F. Supp. 3d at 364.

         The legal theory behind this claim appears to have strong support in the law. It seems
  beyond debate that confining students to a “school” that provides no education at all would be an
  arbitrary detention, prohibited by the common law’s understanding of due process tracing back
  to the Magna Carta. See, e.g., Jennings v. Rodriguez, 138 S. Ct. 830, 861 (2018) (Breyer, J.,
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2884
                                                                 Page:Page
                                                                      28 32 of (32
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 28


  dissenting). But as things presently stand, the district court was correct to dismiss this claim:
  Plaintiffs’ complaint does not provide notice that they were pursuing a claim based on
  Michigan’s compulsory attendance requirement and fails to allege sufficient facts for the Court
  to address its plausibility. We address both the governing law and Plaintiffs’ complaint below.

                   1. Substantive Due Process and Compulsory Attendance

         The main case Plaintiffs rely on to support their compulsory attendance theory is
  Youngberg v. Romeo, 457 U.S. 307 (1982). In Youngberg, a thirty-three-year-old man with
  severe intellectual disability was deemed unable to care for himself and involuntarily committed
  to a state facility. Id. at 309–10. After a series of injuries and physical restraints imposed during
  his commitment, Romeo sued under the Fourteenth Amendment, arguing that that the state failed
  to protect his liberty interests in “safety, freedom of movement, and training within the
  institution.” Id. at 310–11, 314–15.

         First discussing his safety claim, the Court “noted that the right to personal security
  constitutes a ‘historic liberty interest’ protected substantively by the Due Process Clause.” Id. at
  315 (quoting Ingraham v. Wright, 430 U.S. 651, 673 (1977)). Similarly, the Court found that
  “[l]iberty from bodily restraint always has been recognized as the core of the liberty protected by
  the Due Process Clause from arbitrary governmental action.” Id. at 316 (alteration in original)
  (quoting Greenholtz v. Neb. Penal Inmates, 442 U.S. 1, 18 (1979) (Powell, J., concurring in part
  and dissenting in part)).

         Romeo’s last claim proved to be more complicated. He conceded that, because of the
  severity of his disability, no amount of training would make it possible for him to be released.
  Id. at 317. That said, Romeo still argued he was entitled to training that would reduce his
  aggression, thereby increasing his safety and decreasing the need for restraint within the facility.
  Id. at 317–18.

         In addressing his claims, the Court noted that while Romeo retained “liberty interests in
  safety and freedom from bodily restraint,” these interests were not absolute. Id. at 319–20. For
  example, the facility would be entitled to restrain the movement of residents to protect their
  safety and the safety of others. Id. at 320. “The question then is not simply whether a liberty
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2885
                                                                 Page:Page
                                                                      29 33 of (33
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 29


  interest has been infringed but whether the extent or nature of the restraint . . . is such as to
  violate due process.” Id. In answering this question, the Court balances “the individual’s
  interest in liberty against the State’s asserted reasons for restraining individual liberty.” Id.
  Applying this principle to Romeo’s claim, the Court held that he was entitled to improved safety,
  lesser restraint, and appropriate training, but that in shaping this remedy on remand, the trial
  court should afford significant deference to the professionals responsible for Romeo’s care. Id.
  at 321–25.

         Other cases indicate that this balancing principle is the crux of any due process analysis
  where the state restrains core liberty interests like freedom of movement. For example, in
  Cruzan—a case about the right to refuse life-saving medical care—the Supreme Court reiterated
  that “whether [a plaintiff’s] constitutional rights have been violated must be determined by
  balancing his liberty interests against the relevant state interests.” Cruzan ex rel. Cruzan v. Dir.,
  Mo. Dep’t of Health, 497 U.S. 261, 279 (1990) (quoting Youngberg, 457 U.S. at 321). United
  States v. Salerno, 481 U.S. 739, 750–51 (1987), similarly observed this balancing principle,
  finding that while individuals have a “strong interest in liberty[,] . . . this right may, in
  circumstances where the government’s interest is sufficiently weighty, be subordinated to the
  greater needs of society.” And in Foucha v. Louisiana, 504 U.S. 71 (1992), the Court held that
  “[d]ue process requires that the nature of [a] commitment bear some reasonable relation to the
  purpose for which the individual is committed,” id. at 79; see also Jackson v. Indiana, 406 U.S.
  715, 738 (1972) (“At the least, due process requires that the nature and duration of commitment
  bear some reasonable relation to the purpose for which the individual is committed.”). While the
  degree of deprivation is obviously greatest in a case like involuntary commitment, there is no
  reason why this balancing principle should not apply to less-extensive restraints as well.
  See Youngberg, 457 U.S. at 319–21.

         Compulsory school attendance laws are a restraint on Plaintiffs’ freedom of movement,
  and thus implicate the core protections of the Due Process Clause. See, e.g., Foucha, 504 U.S. at
  80; Youngberg, 457 U.S. at 316. If the state required a group of people to sit in a building for
  several hours a day without any justification, such a restraint would clearly offend their right to
  liberty. See, e.g., Ly v. Hansen, 351 F.3d 263, 276–77 (6th Cir. 2003) (citing Demore v. Kim,
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2886
                                                                 Page:Page
                                                                      30 34 of (34
                                                                               90 of 90)


   Nos. 18-1855/1871                       Gary B., et al. v. Whitmer, et al.                               Page 30


  538 U.S. 510, 531–33 (2003) (Kennedy, J., concurring)) (noting that the Due Process Clause
  prohibits arbitrary deprivations of liberty), abrogated on other grounds by Jennings, 138 S. Ct.
  830; see also, e.g., Jennings, 138 S. Ct. at 861 (Breyer, J., dissenting) (“The Due Process
  Clause—itself reflecting the language of the Magna Carta—prevents arbitrary detention.”); Reno
  v. Flores, 507 U.S. 292, 315 (1993) (O’Connor, J., concurring) (same); cf. Meyer v. Nebraska,
  262 U.S. 390, 402 (1923) (“In order to submerge the individual and develop ideal citizens,
  Sparta assembled the males at seven into barracks and intrusted their subsequent education and
  training to official guardians. . . . [But] it hardly will be affirmed that any Legislature [in our
  country today] could impose such restrictions upon the people of a state without doing violence
  to both letter and spirit of the Constitution.”). And so, if compulsory school attendance is
  constitutional, it must be because the relevant state interest outweighs any deprivation of liberty.

           On the other hand, while never directly addressing this issue, the Supreme Court has
  recognized that, given the important governmental interest in educating its citizens, the state
  generally has the power to compel attendance at school. E.g., Wisconsin v. Yoder, 406 U.S. 205,
  213 (1972); Prince v. Massachusetts, 321 U.S. 158, 166 (1944); Pierce v. Soc’y of the Sisters of
  the Holy Names of Jesus & Mary, 268 U.S. 510, 534 (1925); Meyer, 262 U.S. at 402. Given this
  repeated dictum, it seems clear that in most cases, a state-provided education will justify the
  deprivation of liberty caused by compulsory attendance.

           Taken together, it is clear from these cases that, at least for compulsory education in a
  general sense (which is the only type of schooling that the complaint concerns), there is some
  level of education that justifies whatever deprivation of liberty is caused by a mandatory
  attendance or schooling requirement. See, e.g., Pierce, 268 U.S. at 534; Meyer, 262 U.S. at 402.
  But at the same time, forcing students to attend a “school” in which they are simply warehoused
  and provided no education at all would run afoul of the Due Process Clause’s protections.12


           12
             The dissent suggests that Youngberg categorically does not apply to claims based on compulsory
  attendance laws. But the cases it relies on all concern the state’s failure to protect a student within the school
  environment from private harms like third-party violence or medical conditions, not whether the state’s mandatory
  attendance requirement was itself permissible in the first place. See Stiles ex rel. D.S. v. Grainger County, 819 F.3d
  834, 840 (6th Cir. 2016); Sargi v. Kent City Bd. of Educ., 70 F.3d 907, 910 (6th Cir. 1995). There is a difference
  between the custody exception to DeShaney v. Winnebago County Department of Social Services, 489 U.S. 189,
  198–200 (1989), which concerns whether the state has a duty to protect an individual in its custody against private
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2887
                                                                 Page:Page
                                                                      31 35 of (35
                                                                               90 of 90)


   Nos. 18-1855/1871                       Gary B., et al. v. Whitmer, et al.                                Page 31


  Such a deprivation would bear no reasonable relationship to the state’s asserted purpose,
  see, e.g., Foucha, 504 U.S. at 79, and thus would be outweighed by the individual’s interest in
  liberty, see, e.g., Cruzan, 497 U.S. at 279; Salerno, 481 U.S. at 750–51; Youngberg, 457 U.S. at
  320. For cases in the middle, the question is whether the state’s interest—here, the education it
  provides—is enough to justify the restraint.

                    2. Application to Plaintiffs’ Complaint

           While Plaintiffs’ negative-rights claim seems to have support in the law and was argued
  in their brief on appeal, it is noticeably absent from their complaint. The complaint certainly
  includes the statement that Michigan has compulsory school attendance (see, e.g., Compl., R. 1
  at PageID #27 (“Michigan . . . compels children to attend school full time . . . .”); id. at #43
  (same)), but there is no indication that Plaintiffs are alleging that this deprivation of liberty is
  unconstitutional. The closest Plaintiffs come to highlighting this claim is by saying that, since
  education “is required of every child,” there is “a special relationship between the state and
  children between the ages of 6 and 18.” (Id. at #42.) But Plaintiffs never expand this beyond
  noting the “special relationship,” and their only cause of action regarding due process puts it
  solely in terms of “the fundamental right of access to literacy,” and not any right to freedom from
  restraint.    (Id. at #126–27.)13        Other than these two statements, Plaintiffs do not mention
  compulsory attendance anywhere else in their complaint or otherwise indicate that the
  requirement could play any role in a violation of their constitutional rights.

           To satisfy the federal rules, while a “short and plain statement of the claim” is enough,
  the complaint must still “give the defendant fair notice of what the . . . claim is and the grounds
  upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (alteration in original) (first
  quoting Fed. R. Civ. P. 8(a)(2); and then quoting Twombly, 550 U.S. at 555). In this case,



  violence, and the question of whether the state’s restriction of a person’s liberty—custodial or otherwise—is itself
  allowed under the Due Process Clause.
           13
             In fact, the complaint’s discussion of compulsory education suggests it was included to show that
  education is seen as an essential state function, in support of Plaintiffs’ fundamental right theory. (See Compl., R. 1
  at PageID #43 (“These compulsory attendance laws reflect a national judgment that education is so essential to the
  maintenance of democracy and the ability to participate in public and private life that compelling it is justified.”).)
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2888
                                                                 Page:Page
                                                                      32 36 of (36
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 32


  Plaintiffs’ complaint gave no notice of their claim that Defendants violated their right to freedom
  of movement, or any other right through the compulsory attendance requirement.

         Additionally, Plaintiffs’ factual allegations are insufficient for us to assess the viability of
  this claim, because they fail to provide information about the extent or nature of the restraint on
  their liberty. Other than the broader allegations concerning the conditions of their schools, the
  only allegation relevant to this theory is that “Michigan’s compulsory attendance laws
  require Plaintiffs to attend [their] schools.” (Compl., R. 1 at PageID #4; accord, e.g., id. at #27,
  #42–43.)

         By Youngberg’s own terms, analyzing this claim requires balancing the extent of the
  deprivation against the education being provided by the state.           See 457 U.S. at 320 (“In
  determining whether a substantive right protected by the Due Process Clause has been violated,
  it is necessary to balance ‘the liberty of the individual’ and ‘the demands of an organized
  society.’” (quoting Poe v. Ullman, 367 U.S. 497, 542 (1961) (Harlan, J., dissenting))). For such
  a claim to be viable outside a fundamental right to a basic minimum education, Plaintiffs would
  have to show that the degree of restraint imposed on them cannot be justified by whatever
  education, however negligible, they are receiving. While Plaintiffs have alleged sufficient facts
  to infer the extent of the education they are being provided (or at least the extent it does not
  exceed), they provide inadequate information about the duration or nature of the restraint faced
  in their schools, such as the hours per day of compulsory attendance, the number of days per
  year, or the restrictions on Plaintiffs’ liberty throughout the typical school day. Without these
  allegations, it is impossible for us to conduct Youngberg balancing and “draw the reasonable
  inference that [Defendants are] liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

         As with their equal protection claim, after this case is remanded, Plaintiffs could seek
  leave to amend from the district court and attempt to correct these deficiencies. But as their
  complaint stands now, their allegations fail to provide sufficient notice of their claim, and are
  insufficient for the Court to assess its viability. Accordingly, Plaintiffs’ negative-rights claim
  was correctly dismissed.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2889
                                                                 Page:Page
                                                                      33 37 of (37
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                       Page 33


         E. The Fundamental Right to a Basic Minimum Education

         Having addressed Plaintiffs’ two alternative claims for relief, we are left with the central
  issue in this appeal: whether Plaintiffs have a fundamental right to a basic minimum education,
  meaning one that provides access to literacy. Plaintiffs contend that access to literary, as opposed
  to other educational achievements, is a gateway milestone, one that unlocks the basic exercise of
  other fundamental rights, including the possibility of political participation. While the Supreme
  Court has repeatedly discussed this issue, it has never decided it, and the question of whether
  such a right exists remains open today. After employing the reasoning of these Supreme Court
  cases and applying the Court’s substantive due process framework, we recognize that the
  Constitution provides a fundamental right to a basic minimum education.

         Access to a foundational level of literacy—provided through public education—has an
  extensive historical legacy and is so central to our political and social system as to be “implicit in
  the concept of ordered liberty.” Washington v. Glucksberg, 521 U.S. 702, 720–21 (1997)
  (quoting Palko v. Connecticut, 302 U.S. 319, 325–26 (1937), overruled by Benton v. Maryland,
  395 U.S. 784 (1969)). In short, without the literacy provided by a basic minimum education, it is
  impossible to participate in our democracy.

         Applying this right to Plaintiffs’ allegations, their complaint plausibly alleges that
  Defendants denied them a basic minimum education. Accordingly, the district court’s dismissal
  of this claim must be reversed.

                 1. Recognition of Fundamental Rights Under Substantive Due Process

         The Due Process Clause of the Fourteenth Amendment says that no state shall “deprive
  any person of life, liberty, or property, without due process of law.” The Clause is most
  commonly seen as guaranteeing procedural protections whenever the state attempts to deprive
  someone of their life, liberty, or property interests—so-called procedural due process. Collins v.
  City of Harker Heights, 503 U.S. 115, 125 (1992). But the Clause has also been read to
  recognize that certain interests are so substantial that no process is enough to allow the
  government to restrict them, at least absent a compelling state interest.          E.g., Glucksberg,
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2890
                                                                 Page:Page
                                                                      34 38 of (38
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 34


  521 U.S. at 719–21; Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 846–47 (1992);
  Collins, 503 U.S. at 125. This substantive due process is the basis for Plaintiffs’ claim.

         “The most familiar of the substantive liberties protected by the Fourteenth Amendment
  are those recognized by the Bill of Rights,” which are deemed to be “incorporated” into the Due
  Process Clause. Casey, 505 U.S. at 847. But this is not the end of the Clause’s protections,
  which also extend to other rights and liberties recognized by the courts to be “fundamental.”
  E.g., Glucksberg, 521 U.S. at 720–21; Flores, 507 U.S. at 301–02. For example, in Meyer, the
  Court stated:

         While [the Supreme Court] has not attempted to define with exactness the liberty
         thus guaranteed [by the Due Process Clause], the term has received much
         consideration and some of the included things have been definitely stated.
         Without doubt, it denotes not merely freedom from bodily restraint but also the
         right of the individual to contract, to engage in any of the common occupations of
         life, to acquire useful knowledge, to marry, establish a home and bring up
         children, to worship God according to the dictates of his own conscience, and
         generally to enjoy those privileges long recognized at common law as essential to
         the orderly pursuit of happiness by free men.

  262 U.S. at 399.

         Despite the breadth of the Court’s statement in Meyer, later cases prescribe
  circumspection when deciding whether an asserted right is fundamental. “As a general matter,
  the Court has always been reluctant to expand the concept of substantive due process because
  guideposts for responsible decisionmaking in this unchartered area are scarce and open-ended.”
  Collins, 503 U.S. at 125. But this reluctance is not the end of the matter:

         The inescapable fact is that adjudication of substantive due process claims may
         call upon the Court in interpreting the Constitution to exercise that same
         capacity which by tradition courts always have exercised: reasoned judgment.
         Its boundaries are not susceptible of expression as a simple rule. That does not
         mean we are free to invalidate state policy choices with which we disagree;
         yet neither does it permit us to shrink from the duties of our office.

  Casey, 505 U.S. at 849.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2891
                                                                 Page:Page
                                                                      35 39 of (39
                                                                               90 of 90)


   Nos. 18-1855/1871                  Gary B., et al. v. Whitmer, et al.                     Page 35


          Faced with this tension, the Supreme Court has developed a two-prong analysis it applies
  when determining whether an asserted right is fundamental. First, “the Due Process Clause
  specially protects those fundamental rights and liberties which are, objectively, ‘deeply rooted in
  this Nation’s history and tradition.’” Glucksberg, 521 U.S. at 720–21 (quoting Moore v. City of
  East Cleveland, 431 U.S. 494, 503 (1977) (plurality opinion)). The Supreme Court has applied a
  holistic approach to this historical analysis, tracing the evolution of an asserted right through or
  even beyond the history of our country, e.g., Obergefell v. Hodges, 135 S. Ct. 2584, 2593–97
  (2015); Glucksberg, 521 U.S. at 710–19. A few Justices have instead embraced a narrower
  version, however, looking to whether the right in question would have been recognized as a
  protected interest at the time the Fourteenth Amendment was adopted. E.g., Obergefell, 135 S.
  Ct. at 2628 (Scalia, J., dissenting).

          Even if a specific iteration of a right lacks substantial historical roots, this alone is not
  enough to foreclose recognition under the Due Process Clause. As the Court noted in Casey,
  “[i]t is tempting, as a means of curbing the discretion of federal judges, . . . to suppose that the
  Due Process Clause protects only those practices, defined at the most specific level, that were
  protected against government interference by other rules of law when the Fourteenth
  Amendment was ratified. But such a view would be inconsistent with our law.” 505 U.S. at 847
  (citation omitted); see also Obergefell, 135 S. Ct. at 2598 (majority opinion) (“History and
  tradition guide and discipline this inquiry but do not set its outer boundaries. That method
  respects our history and learns from it without allowing the past alone to rule the present.”
  (citation omitted)).

          Thus, the second prong of the inquiry looks to whether the asserted right is “‘implicit in
  the concept of ordered liberty,’ such that ‘neither liberty nor justice would exist if they were
  sacrificed.’” Glucksberg, 521 U.S. at 721 (quoting Palko, 302 U.S. at 325–26). While these
  prongs are sometimes tied together, see, e.g., Kerry v. Din, 135 S. Ct. 2128, 2134 (2015)
  (plurality opinion), Obergefell made clear that this historical inquiry may illuminate even newly
  recognized injustices that reveal a fundamental right:

          The nature of injustice is that we may not always see it in our own times.
          The generations that wrote and ratified the Bill of Rights and the Fourteenth
          Amendment did not presume to know the extent of freedom in all of its
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2892
                                                                 Page:Page
                                                                      36 40 of (40
                                                                               90 of 90)


   Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                      Page 36


         dimensions, and so they entrusted to future generations a charter protecting the
         right of all persons to enjoy liberty as we learn its meaning. When new insight
         reveals discord between the Constitution’s central protections and a received legal
         stricture, a claim to liberty must be addressed.

  135 S. Ct. at 2598.

                 2. The Supreme Court’s Education Cases

         Beyond the general framework for assessing whether an asserted right is fundamental, the
  Supreme Court has also, in a series of cases, addressed the extent of constitutional rights with
  respect to state-provided education. Its education jurisprudence teaches several lessons. First,
  the Court has found that there is no broad, general right to education. Rodriguez, 411 U.S. at 33–
  39; see also, e.g., Seal v. Morgan, 229 F.3d 567, 575 (6th Cir. 2000) (citing Rodriguez, 411 U.S.
  at 33–37). Second, while no general right to education exists, the Supreme Court has specifically
  distinguished and left open “whether a minimally adequate education is a fundamental right.”
  Papasan v. Allain, 478 U.S. 265, 285 (1986); see also Rodriguez, 411 U.S. at 36–37. The Sixth
  Circuit also appears to have been silent on this issue. Third, education is, at minimum, highly
  important to “maintaining our basic institutions,” and so the denial of public education to
  a discrete group of students “must be justified by a showing that it furthers some substantial state
  interest.” Plyler, 457 U.S. at 221–24, 230. And fourth, the Court has addressed the critical link
  between education and race discrimination in America.           We discuss the Court’s relevant
  education cases in turn, beginning chronologically.

         First, the history of public education in this country, as with many things, is inextricably
  tied to race. See infra Part II.E.3.a. And so, while it did not directly concern substantive due
  process, Brown v. Board of Education, 347 U.S. 483 (1954), is important in assessing whether
  any aspect of education amounts to a fundamental right. Brown of course examined whether
  racially segregated schools inherently violated the Equal Protection Clause of the Fourteenth
  Amendment. Id. at 487–88. The Court found they did, holding that “in the field of public
  education the doctrine of ‘separate but equal’ has no place.” Id. at 495.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2893
                                                                 Page:Page
                                                                      37 41 of (41
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 37


          During this equal protection discussion, the Court noted the critical importance of
  education:

          Today, education is perhaps the most important function of state and local
          governments. Compulsory school attendance laws and the great expenditures for
          education both demonstrate our recognition of the importance of education to our
          democratic society. It is required in the performance of our most basic public
          responsibilities, even service in the armed forces. It is the very foundation of
          good citizenship. Today it is a principal instrument in awakening the child to
          cultural values, in preparing him for later professional training, and in helping him
          to adjust normally to his environment. In these days, it is doubtful that any child
          may reasonably be expected to succeed in life if he is denied the opportunity of an
          education. Such an opportunity, where the state has undertaken to provide it, is a
          right which must be made available to all on equal terms.

  Id. at 493.

          As argued by the parties, this passage can be read two ways. On the one hand, if
  “education is perhaps the most important function of state and local governments” and is
  “required in the performance of our most basic public responsibilities,” id., how could it not be
  “implicit in the concept of ordered liberty” or otherwise fundamental to our social order?
  Glucksberg, 521 U.S. at 721 (quoting Palko, 302 U.S. at 325). On the other, how could the state
  be compelled to provide an education if education needs to be equal only “where the state has
  undertaken to provide it”? Brown, 347 U.S. at 493.

          Nearly twenty years after Brown, this question returned to the Supreme Court. In San
  Antonio Independent School District v. Rodriguez, the plaintiffs challenged the constitutionality
  of Texas’s public-school finance system, arguing that differences in funding across school
  districts denied them equal protection of the law. 411 U.S. at 4–6, 15–16. Texas employed a
  “dual approach” to school finance, a system to which both local school districts and the state
  contributed. Id. at 6–7. But local funding (via property taxes) rapidly outpaced what was
  provided by the state, meaning that variations in property values led to substantial disparities in
  available funds. Id. at 7–15. During the litigation, “Texas virtually concede[d]” that the system
  could not survive strict scrutiny, and so if the uneven funding of schools interfered with a
  fundamental constitutional right, it would have to be invalidated by the Court. Id. at 16–17.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2894
                                                                 Page:Page
                                                                      38 42 of (42
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                       Page 38


          In assessing whether education was a fundamental right, the Court began by referencing
  Brown, noting the country’s “historic dedication to public education” and agreeing that “‘the
  grave significance of education both to the individual and to our society’ cannot be doubted.” Id.
  at 29–30 (quoting Rodriguez v. San Antonio Indep. Sch. Dist., 337 F. Supp. 280, 283 (W.D. Tex.
  1971), rev’d, 411 U.S. 1). Despite this, the Supreme Court found that education was not a
  fundamental right, saying that “the undisputed importance of education will not alone cause this
  Court to depart from the usual standard for reviewing a State’s social and economic legislation.”
  Id. at 35.

          In denying the plaintiffs’ claim, the Court specifically responded to their argument that
  “education is itself a fundamental personal right because it is essential to the effective exercise of
  First Amendment freedoms and to intelligent utilization of the right to vote.” Id. The Court
  found this argument lacking, as the plaintiffs’ claim to “effective” First Amendment speech and
  “intelligent utilization” of the ballot was tantamount to demanding a guarantee of “the most
  effective speech or the most informed electoral choice,” neither of which were protected by the
  Constitution. Id. at 35–36.

          The Court’s conclusion regarding this argument is especially notable:

          Even if it were conceded that some identifiable quantum of education is a
          constitutionally protected prerequisite to the meaningful exercise of either right,
          we have no indication that the present levels of educational expenditures in Texas
          provide an education that falls short. Whatever merit appellees’ argument might
          have if a State’s financing system occasioned an absolute denial of educational
          opportunities to any of its children, that argument provides no basis for finding an
          interference with fundamental rights where only relative differences in spending
          levels are involved and where—as is true in the present case—no charge fairly
          could be made that the system fails to provide each child with an opportunity to
          acquire the basic minimal skills necessary for the enjoyment of the rights of
          speech and of full participation in the political process.

  Id. at 36–37. Thus, the Court never ruled on the right to such a basic minimum education, and as
  shown more explicitly in its later cases, saved the question for another day.

          Next is Plyler v. Doe. In Plyler, the plaintiffs—“undocumented school-age children”
  also living in Texas—sued to challenge policies that denied state-level funding and charged
  tuition for students “who could not establish that they had been legally admitted into the United
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2895
                                                                 Page:Page
                                                                      39 43 of (43
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 39


  States.” 457 U.S. at 205–06, 206 n.2. The question was whether these policies violated the
  Equal Protection Clause, and what level of scrutiny to use in that analysis. Id. at 216–18.

         Looking to the interaction between education and the Constitution, the Court reiterated
  the holding in Rodriguez, while also noting the heightened significance of education and the
  special constitutional considerations that follow:

         Public education is not a “right” granted to individuals by the Constitution.
         But neither is it merely some governmental “benefit” indistinguishable from
         other forms of social welfare legislation. Both the importance of education in
         maintaining our basic institutions, and the lasting impact of its deprivation on the
         life of the child, mark the distinction. . . . We have recognized “the public schools
         as a most vital civic institution for the preservation of a democratic system of
         government,” and as the primary vehicle for transmitting “the values on which
         our society rests.” “[A]s . . . pointed out early in our history, . . . some degree of
         education is necessary to prepare citizens to participate effectively and
         intelligently in our open political system if we are to preserve freedom and
         independence.” . . . In addition, education provides the basic tools by which
         individuals might lead economically productive lives to the benefit of us all.
         In sum, education has a fundamental role in maintaining the fabric of our society.
         We cannot ignore the significant social costs borne by our Nation when select
         groups are denied the means to absorb the values and skills upon which our social
         order rests.

  Id. at 221 (some alterations in original) (citations omitted) (first quoting School Dist. v. Schempp,
  374 U.S. 203, 230 (1963) (Brennan, J., concurring); then quoting Ambach v. Norwick, 441 U.S.
  68, 76 (1979); and then quoting Yoder, 406 U.S. at 221).

         Invoking Brown, the Plyler Court also noted the distinct role of education as a social
  equalizer:

         In addition to the pivotal role of education in sustaining our political and cultural
         heritage, denial of education to some isolated group of children poses an affront to
         one of the goals of the Equal Protection Clause: the abolition of governmental
         barriers presenting unreasonable obstacles to advancement on the basis of
         individual merit. Paradoxically, by depriving the children of any disfavored
         group of an education, we foreclose the means by which that group might raise
         the level of esteem in which it is held by the majority.

  Id. at 221–22.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2896
                                                                 Page:Page
                                                                      40 44 of (44
                                                                               90 of 90)


   Nos. 18-1855/1871                  Gary B., et al. v. Whitmer, et al.                         Page 40


          Based on this reasoning, the Court found that the challenged provisions violated the
  Equal Protection Clause.       Id. at 223–30.      The Court noted that the denial of a “basic
  education”—framed in the context of literacy—would have a substantial negative impact on both
  the children in question and society at large, and so any assessment of rationality must also
  account for these costs. Id. at 223–24. Thus, “[i]n light of these countervailing costs,” the
  challenged provisions could only be upheld if they “further[ed] some substantial goal of the
  State.” Id. at 224. Since the state’s proffered interests failed to meet this standard, the Court
  invalidated the Texas policy. Id. at 224–30.

          After Rodriguez and Plyler comes Papasan v. Allain. In Papasan, schoolchildren in
  counties originally held by the Chickasaw Nation received a reduced amount of state educational
  funding compared to other counties in Mississippi, and so they sued the governor and state
  officials in federal court.    478 U.S. at 268–74.        While this might sound like a repeat of
  Rodriguez, their allegations contained a twist: while the Rodriguez plaintiffs did not claim
  a failure to provide them with “an opportunity to acquire . . . basic minimal skills,” 411 U.S. at
  36–37, the Papasan plaintiffs did exactly that, arguing that the state’s funding scheme deprived
  them of a “minimally adequate level of education” and that their right to such an education was
  fundamental, 478 U.S. at 274, 285.

          In assessing this claim, the Court noted that, “[a]s Rodriguez and Plyler indicate,
  [the Supreme Court] has not yet definitively settled the question[] [of] whether a minimally
  adequate education is a fundamental right.” Id. at 285. But Papasan did not provide an answer.
  Instead, the Court found that, assuming such a right existed, the plaintiffs had failed to allege
  sufficient facts in support of their claim. Id. at 286. They did not allege that they were “not
  taught to read or write,” or that they did not receive “instruction on even the educational basics.”
  Id. In short, “they allege[d] no actual facts in support of their assertion that they have been
  deprived of a minimally adequate education.” Id. An answer on pleadings, sure, but not on
  constitutional law.14



          14
            A similar outcome was reached by the Fifth Circuit in School Board v. Louisiana State Board of
  Elementary & Secondary Education, 830 F.2d 563, 568 (5th Cir. 1987), which employed rational-basis review
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2897
                                                                 Page:Page
                                                                      41 45 of (45
                                                                               90 of 90)


   Nos. 18-1855/1871                    Gary B., et al. v. Whitmer, et al.                            Page 41


          Finally, the Court essentially repeated this non-answer in Kadrmas v. Dickinson Public
  Schools, 487 U.S. 450, 452–56 (1988), a case that concerned a fee charged for use of the school
  bus. While the plaintiff there argued that those who could not afford the bus fee were deprived
  of “minimum access to education,” she still attended the school despite this fee, meaning her
  claim could not have been for actual deprivation of a basic minimum education, but rather that
  the fee made it harder for poor families to access the school than rich families. Id. at 458.
  The Court then proceeded to uphold the statute under rational-basis review, since wealth is not a
  protected class and there were alternative means by which students could still access the school.
  Id. at 458, 460–62, 465.

          In his dissent in Kadrmas, Justice Marshall noted that the Court had still not decided
  “whether a State constitutionally could deny a child access to a minimally adequate education.”
  Id. at 466 n.1 (Marshall, J., dissenting).           This question—whether “a minimally adequate
  education is a fundamental right,” Papasan, 478 U.S. at 285—remains unanswered today.

                   3. Is Access to Literacy a Fundamental Right?

          With guidance but no answers from the education cases above, this Court must assess
  whether a basic minimum education—meaning one that plausibly provides access to literacy—is
  a fundamental right. Applying the substantive due process framework from Glucksberg and
  Obergefell, and looking to the reasoning of Rodriguez and Plyler, we conclude that the answer is
  yes.

          First, the history of public education in our country reveals a longstanding practice of free
  state-sponsored schools, which were ubiquitous at the time of the Fourteenth Amendment’s
  adoption. Public schools are now universal in the United States, and Americans take it for
  granted that state-sponsored education will be provided for their children as of right. But in the
  face of this progress, the history of education in the United States also demonstrates a substantial
  relationship between access to education and access to economic and political power, one in
  which race-based restrictions on education have been used to subjugate African Americans and


  because “the record contain[ed] no evidence whatever that any Louisiana schoolchild was deprived of a minimally
  adequate education.”
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2898
                                                                 Page:Page
                                                                      42 46 of (46
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 42


  other people of color. This racial history of education in America—and the efforts subsequently
  taken to confront it—reveals the importance earlier generations placed on education. Taken
  together, this history establishes that education has held paramount importance in American
  history and tradition, such that the denial of education has long been viewed as a particularly
  serious injustice.

          Second, the role of basic literacy education within our broader constitutional framework
  suggests it is essential to the exercise of other fundamental rights. Most significantly, every
  meaningful interaction between a citizen and the state is predicated on a minimum level of
  literacy, meaning that access to literacy is necessary to access our political process. Further, the
  unique role of public education as a source of opportunity separate from the means of a child’s
  parents creates a heightened social burden to provide at least a minimal education. Thus, the
  exclusion of a child from a meaningful education by no fault of her own should be viewed as
  especially suspect.

          In sum, the state provision of a basic minimum education has a longstanding presence in
  our history and tradition, and is essential to our concept of ordered constitutional liberty. Under
  the Supreme Court’s substantive due process cases, this suggests it should be recognized as a
  fundamental right.

                         a. The Historical Prevalence and Significance of Education

          “We begin, as we do in all due process cases, by examining our Nation’s history, legal
  traditions, and practices.” Glucksberg, 521 U.S. at 710. This examination reveals that state-
  provided education is ubiquitous throughout all but the earliest days of the United States, a
  historical fact that today leads its citizens to expect a basic public education as of right. Such an
  expectation demonstrates that the right to a basic minimum education is “deeply rooted in this
  Nation’s history and tradition,” id. at 720–21 (quoting Moore, 431 U.S. at 503), supporting its
  recognition as a fundamental right under the Due Process Clause.

          The Supreme Court’s cases on education repeatedly discuss the historical prevalence and
  importance of state-provided education. For example, in Wisconsin v. Yoder, the state noted that
  the essential nature of education was touted by Thomas Jefferson in the earliest days of our
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2899
                                                                 Page:Page
                                                                      43 47 of (47
                                                                               90 of 90)


   Nos. 18-1855/1871               Gary B., et al. v. Whitmer, et al.                    Page 43


  history. 406 U.S. at 221. Meyer v. Nebraska similarly noted that “[t]he American people have
  always regarded education and acquisition of knowledge as matters of supreme importance,”
  pointing to the Northwest Ordinance’s prescription, in 1787, that “schools and the means of
  education shall forever be encouraged.”     262 U.S. at 400. Similarly, Papasan extensively
  discussed the history of public-school land grants, which “stretche[d] back over 200 years” and
  predated the Constitution itself. 478 U.S. at 268–69. And outside the education context, when
  discussing the right to privacy in marriage, the Court compared marriage to other bulwark
  institutions of American society and democracy, calling it “older than the Bill of Rights—older
  than our political parties, older than our school system.” Griswold v. Connecticut, 381 U.S. 479,
  486 (1965) (emphasis added).

         This historical prevalence of education supports the view that it is deeply rooted in our
  history and tradition, even under an originalist view. See, e.g., Obergefell, 135 S. Ct. at 2628
  (Scalia, J., dissenting) (analyzing the fundamental right to marriage based on state policies
  “[w]hen the Fourteenth Amendment was ratified in 1868”); McDonald v. City of Chicago,
  561 U.S. 742, 777 (2010) (same for the right to keep and bear arms). “An astonishing thirty-six
  out of thirty-seven states in 1868—an Article V, three-quarters consensus [i.e., well over the
  number of states needed to amend the Constitution]—imposed a duty in their constitutions on
  state government to provide a public-school education.” Steven G. Calabresi & Sarah E. Agudo,
  Individual Rights Under State Constitutions when the Fourteenth Amendment Was Ratified in
  1868: What Rights Are Deeply Rooted in American History and Tradition?, 87 Tex. L. Rev. 7,
  108 (2008). These states accounted for 92% of the population. Id. at 109. And near the time of
  the Fourteenth Amendment’s adoption, Senator Charles Sumner argued that “[t]he New England
  system of common schools is part of the republican form of government as understood by the
  framers of the Constitution.” (Amicus Br. of ACLU of Mich. at 22 (quoting David Herbert
  Donald, Charles Sumner 426 (1996)).)

         Furthermore, this history should not be viewed as only a static point. The continued
  expansion of education through the adoption of the Fourteenth Amendment resulted in universal
  compulsory education by 1918, and it has continued to develop since. See Barry Friedman
  & Sara Solow, The Federal Right to an Adequate Education, 81 Geo. Wash. L. Rev. 92, 127–32
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2900
                                                                 Page:Page
                                                                      44 48 of (48
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 44


  (2013). And while state-supported education may have a different cultural significance than
  marriage, see Obergefell, 135 S. Ct. at 2593–94 (majority opinion) (framing the marriage right as
  the product of “untold references . . . in religious and philosophical texts spanning time, cultures,
  and faiths”), it is certainly both so longstanding and uniform as to be taken for granted in twenty-
  first-century America.

         Though focused on the equal protection context instead of due process, the words of
  Brown v. Board of Education are still instructive: “In approaching this problem, we cannot turn
  the clock back to 1868 when the Amendment was adopted . . . . We must consider public
  education in the light of its full development and its present place in American life throughout
  the Nation.” 347 U.S. at 492–93. Such a view reveals state-sponsored (and even mandated)
  education as a ubiquitous feature of our country, provided as of right to the people. Based on
  this uniform presence, the people have come to expect and rely on this education—second
  perhaps only to the immediate family—in order to provide the basic skills needed for our
  children to participate as members of American society and democracy.

         Our nation’s history of racial discrimination further reveals the historical and lasting
  importance of education, and the significance of its modern ubiquity. Education, and particularly
  access to literacy, has long been viewed as a key to political power. Withholding that key,
  slaveholders and segregationists used the deprivation of education as a weapon, preventing
  African Americans from obtaining the political power needed to achieve liberty and equality.
  While most starkly displayed during the time of slavery, this history is one of evolution rather
  than paradigm shift, and so what began in the slave codes of the antebellum South transformed
  into separate-and-unequal education policies that persisted well after Brown v. Board of
  Education.

         In the beginning of our country’s history, teaching slaves to read was a crime.
  E.g., Regents of the Univ. of Cal. v. Bakke, 438 U.S. 265, 387–88 (1978) (Marshall, J.,
  concurring in part and dissenting in part); South Carolina v. Katzenbach, 383 U.S. 301, 311 n.10
  (1966). These laws were widespread among Southern states, driven by a desire to prevent
  escapes or rebellion. (See, e.g., Amicus Br. of ACLU of Mich. at 18–19); see also, e.g., United
  States v. Rhodes, 27 F. Cas. 785, 793 (C.C.D. Ky. 1866) (“[A law in Louisiana] not only forbids
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2901
                                                                 Page:Page
                                                                      45 49 of (49
                                                                               90 of 90)


   Nos. 18-1855/1871                  Gary B., et al. v. Whitmer, et al.                       Page 45


  any person teaching slaves to read or write, but it declares that any person using language in any
  public discourse from the bar, bench, stage, or pulpit, or any other place, or in any private
  conversation, or making use of any sign or actions having a tendency to produce discontent
  among the free colored population or insubordination among the slaves, or who shall be
  knowingly instrumental in bringing into the state any paper, book, or pamphlet having a like
  tendency, shall, on conviction, be punishable with imprisonment or death, at the discretion of the
  court.”); cf. Frederick Douglass Bicentennial Commission Act, Pub. L. No. 115-77, § 2(3), 131
  Stat. 1251, 1251 (2017) (“Douglass continued to teach himself to read and write and taught other
  slaves to read despite risks including death.”).

          This trend continued through extrajudicial violence during the Reconstruction era.
  (See, e.g., Amicus Br. of ACLU of Mich. at 19–22.) During this period, “Klansmen targeted
  schoolteachers for violent retribution and Black parents who sent their children to school
  frequently ‘received visits from white men eager to reinforce the nuances of the
  established racial order.’” (Id. at 20 (quoting George C. Rable, But There Was No Peace: The
  Role of Violence in the Politics of Reconstruction 97 (2007)).)                 And while the federal
  government responded through civil rights legislation and prosecutions, see, e.g., Rhodes, 27 F.
  Cas. at 785–86, 793–94; (Amicus Br. of ACLU of Mich. at 20–21), the end of Reconstruction
  heralded legislative and policy efforts designed to limit the education of African Americans,
  see Katzenbach, 383 U.S. at 310–13, 311 n.10 (noting that Southern states “rapidly instituted
  racial segregation in their public schools” following the Civil War, and discussing the interplay
  between these efforts to restrict literacy and efforts to restrict the vote).

          While Plessy v. Ferguson, 163 U.S. 537 (1896), overruled by Brown, 347 U.S. 483, is
  perhaps the best-known case of the Supreme Court’s “separate but equal” doctrine, several other
  cases upheld segregation specifically with respect to American schools.               For example, in
  Cumming v. Board of Education, 175 U.S. 528, 544 (1899), the Court declined to intervene when
  a local school board closed a preexisting black high school and “used the funds in its hands to
  assist in maintaining a high school for white children without providing a similar school for
  colored children.” Similarly, the Court upheld the ability of states to force private schools to
  segregate themselves based on race. Berea Coll. v. Kentucky, 211 U.S. 45, 51–54, 58 (1908),
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2902
                                                                 Page:Page
                                                                      46 50 of (50
                                                                               90 of 90)


   Nos. 18-1855/1871               Gary B., et al. v. Whitmer, et al.                     Page 46


  abrogated by Brown, 347 U.S. 483.         And in Lum v. Rice, 275 U.S. 78, 85–87 (1927),
  abrogated by Brown, 347 U.S. 483, the Court upheld the state’s decision to bar a Chinese
  American student from attending a white public high school.

         While Brown was handed down in 1954 and held that “[s]eparate educational facilities
  are inherently unequal,” 347 U.S. at 495, segregation and unequal treatment in schools have
  persisted long after that decision. Despite the Supreme Court’s instruction for desegregation
  “with all deliberate speed,” Brown v. Bd. of Educ. (Brown II), 349 U.S. 294, 301 (1955), school
  segregation cases continued to reach the Court for decades, see, e.g., Milliken v. Bradley,
  418 U.S. 717 (1974).

         There are two main takeaways from this history of racial discrimination in education, as
  well as from past interventions by the courts.      First, access to literacy was viewed as a
  prerequisite to the exercise of political power, with a strong correlation between those who were
  viewed as equal citizens entitled to self-governance and those who were provided access to
  education by the state. Second, when faced with exclusion from public education, would-be
  students have repeatedly been forced to rely on the courts for relief. The denials of education
  seen in these cases and beyond are now universally accepted as serious injustices, ones that
  conflict with our core values as a nation. Furthermore, the substantial litigation devoted to
  addressing these exclusions reveals the unparalleled value assigned to literacy, which is viewed
  by our society as essential for students to obtain even a chance at political and economic
  opportunity.

         For all of these reasons, we find that the right to a basic minimum education—access to
  literacy—is so “deeply rooted in this Nation’s history and tradition” as to meet the historical
  prong of the Supreme Court’s substantive due process test. Glucksberg, 521 U.S. at 720–21
  (quoting Moore, 431 U.S. at 503).

                         b. Whether a Basic Minimum Education Is “Implicit in the
                            Concept of Ordered Liberty”

         Beyond this look to our history, we must also assess whether an asserted right is “implicit
  in the concept of ordered liberty.” Glucksberg, 521 U.S. at 721 (quoting Palko, 302 U.S. at 325).
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2903
                                                                 Page:Page
                                                                      47 51 of (51
                                                                               90 of 90)


   Nos. 18-1855/1871                  Gary B., et al. v. Whitmer, et al.                        Page 47


  Put differently, this Court must “exercise reasoned judgment in identifying interests of the person
  so fundamental that the State must accord them its respect.” Obergefell, 135 S. Ct. at 2598.

          As Plaintiffs note, individuals with low or no literacy are incomparably disadvantaged in
  their economic and social lives, see, e.g., Plyler, 457 U.S. at 222 (“Illiteracy is an enduring
  disability. The inability to read and write will handicap the individual deprived of a basic
  education each and every day of his life.”). Even Meyer indicated that the right “to acquire
  useful knowledge” was protected by the Due Process Clause. 262 U.S. at 399. But neither of
  these is enough to transform the right into one that is fundamental and thus guaranteed by the
  Constitution. See, e.g., Maher v. Roe, 432 U.S. 464, 479 (1977) (“[T]he Constitution does not
  provide judicial remedies for every social and economic ill.” (quoting Lindsey v. Normet,
  405 U.S. 56, 74 (1972))). Rather, a basic minimum education—meaning one that plausibly
  provides access to literacy—is fundamental because it is necessary for even the most limited
  participation in our country’s democracy.

          The Supreme Court has recognized that basic literacy is foundational to our political
  process and society. In Yoder, the Court noted that “some degree of education is necessary to
  prepare citizens to participate effectively and intelligently in our open political system if we are
  to preserve freedom and independence.” 406 U.S. at 221. And while Rodriguez rejected a
  general right to education on the grounds that no one is guaranteed the most effective or
  intelligent political participation, 411 U.S. at 35–36, the right asserted by Plaintiffs in this case is
  far more fundamental. The degree of education they seek through this lawsuit—namely, access
  to basic literacy—is necessary for essentially any political participation.

          Effectively every interaction between a citizen and her government depends on literacy.
  Voting, taxes, the legal system, jury duty—all of these are predicated on the ability to read and
  comprehend written thoughts. Without literacy, how can someone understand and complete a
  voter registration form? Comply with a summons sent to them through the mail? Or afford a
  defendant due process when sitting as a juror in his case, especially if documents are used as
  evidence against him?
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2904
                                                                 Page:Page
                                                                      48 52 of (52
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                       Page 48


         Even things like road signs and other posted rules, backed by the force of law, are
  inaccessible without a basic level of literacy. In this sense, access to literacy “is required in the
  performance of our most basic public responsibilities,” Brown, 347 U.S. at 493, as our
  government has placed it “at the center of so many facets of the legal and social order,”
  Obergefell, 135 S. Ct. at 2601; see also Steven G. Calabresi & Michael W. Perl, Originalism and
  Brown v. Board of Education, 2014 Mich. St. L. Rev. 429, 552 (“At a minimum, children must
  be taught to read so they can read the laws for themselves—a task that many of the Framers
  would have thought was fundamental.”).

         Access to literacy also “draws meaning from related rights,” further indicating that it
  must be protected. Obergefell, 135 S. Ct. at 2590. “[T]he right to receive ideas is a necessary
  predicate to the recipient’s meaningful exercise of his own rights of speech, press, and political
  freedom.”    Bd. of Educ. v. Pico, 457 U.S. 853, 867 (1982) (plurality opinion) (emphasis
  omitted); see also Rodriguez, 411 U.S. at 35 (“The ‘marketplace of ideas’ is an empty forum for
  those lacking basic communicative tools.”). In this sense, access to literacy is itself fundamental
  because it is essential to the enjoyment of these other fundamental rights, such as participation in
  the political process. See, e.g., Harper v. Va. State Bd. of Elections, 383 U.S. 663, 667 (1966)
  (citing Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886); Reynolds v. Sims, 377 U.S. 533, 561–62
  (1964)). And “the political franchise” is perhaps the most fundamental of all such rights,
  because it is the central element of our democracy. Id. (quoting Yick Wo, 118 U.S. at 370).

         While the Supreme Court in Rodriguez said that “the importance of a service performed
  by the State does not determine whether it must be regarded as fundamental,” 411 U.S. at 30,
  this principle is stretched past its breaking point when the right in question is important because
  it is necessary to other, clearly fundamental rights, cf., e.g, id. at 35 n.78 (noting that there is a
  “protected right, implicit in our constitutional system, to participate in state elections on an equal
  basis with other qualified voters”). And this is not just a right deemed to be important, or even
  very important; rather, “[p]roviding public schools ranks at the very apex of the function of a
  State.” Yoder, 406 U.S. at 213. It is hard to see how this apex function could be fulfilled by a
  system that does not provide a reasonable opportunity to obtain literacy, the foundation
  necessary to the exercise of many other fundamental rights.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2905
                                                                 Page:Page
                                                                      49 53 of (53
                                                                               90 of 90)


   Nos. 18-1855/1871                     Gary B., et al. v. Whitmer, et al.                              Page 49


          Defendants argue that “[a]ccess to literacy is not so fundamental to ordered liberty and
  justice.” (Defs.’ Br. at 49.) To support this view, they note that “at the time of the adoption of
  the U.S. Constitution, public education that went beyond rudimentary local cooperation was
  nonexistent.”     (Id. at 51–52 (citing Gary B., 329 F. Supp. 3d at 365–66).)                    According to
  Defendants, since the country existed at that time, how could “ordered society” require a state-
  provided education? (Id.)

          Suffice it to say that the practices of the 1700s cannot be the benchmark for what a
  democratic society requires. “The nature of injustice is that we may not always see it in our own
  times.” Obergefell, 135 S. Ct. at 2598. That states uniformly created entitlements to education
  in the years leading up to and soon after the Fourteenth Amendment’s adoption reflects the
  identification of such an injustice, and demonstrates the people’s view that such a right is
  “implicit in the concept of ordered liberty.” Glucksberg, 521 U.S. at 721 (quoting Palko,
  302 U.S. at 325); see also Obergefell, 135 S. Ct. at 2598 (cautioning against “allowing the past
  alone to rule the present”).15

          Beyond the fact that a basic minimum education is essential to participation in our
  political system, there is another reason why access to literacy is implicit in the ordered liberty of
  our nation. “[T]hat education is a means of achieving equality in our society” is a belief “that
  has persisted in this country since the days of Thomas Jefferson.” Hunnicutt v. Burge, 356 F.
  Supp. 1227, 1237 (M.D. Ga. 1973) (citing Godfrey Hodgson, Do Schools Make a Difference?,
  Atlantic, Mar. 1973, at 35). In this sense, education has historically been viewed as a “great
  equalizer”: regardless of the circumstances of a child’s birth, a minimum education provides
  some chance of success according to that child’s innate abilities. See, e.g., David Rhode et al.,
  The Decline of the “Great Equalizer,” Atlantic, Dec. 19, 2012 (quoting Horace Mann, politician
  and education reformer, in 1848, and Arne Duncan, Secretary of Education, in 2011); Roslin
  Growe & Paula S. Montgomery, Educational Equity in America: Is Education the Great



          15
             As discussed above, see supra Part II.E.3.a, Defendants’ argument goes well beyond even the originalist
  views of Justice Alito in McDonald and Justice Scalia in his dissent to Obergefell. Defendants essentially propose
  looking back to the earliest days of our country to determine the maximum scope of the Due Process Clause,
  ignoring that the Fourteenth Amendment was adopted nearly a century later.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2906
                                                                 Page:Page
                                                                      50 54 of (54
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 50


  Equalizer?, Prof. Educator, Spring 2003, at 23 (discussing Mann and the history of the “great
  equalizer” concept).

         As the Plyler Court noted, “education provides the basic tools by which individuals might
  lead economically productive lives to the benefit of us all. . . . [The] denial of education to some
  isolated group of children poses an affront to one of the goals of the Equal Protection Clause: the
  abolition of governmental barriers presenting unreasonable obstacles to advancement on the
  basis of individual merit.” 457 U.S. at 221–22. And Brown further supports this view, finding
  that “[i]n these days, it is doubtful that any child may reasonably be expected to succeed in life if
  he is denied the opportunity of an education.” 347 U.S. at 493.

         This is especially true considering our history of segregated and unequal education based
  on race, a history that began for the express purpose of limiting African Americans’ political
  power. See supra Part II.E.3.a. The Supreme Court’s desegregation cases make clear that state-
  provided public education is important not just to provide a shot at achievement in the face of
  inequalities of wealth and power, but specifically as a means of addressing past racial
  discrimination that restricted educational opportunities, and of course to maintain as best we can
  whatever equal opportunity has already been achieved.

         It may never be that each child born in this country has the same opportunity for success
  in life, without regard to the circumstances of her birth. But even so, the Constitution cannot
  permit those circumstances to foreclose all opportunity and deny a child literacy without regard
  to her potential. See Plyler, 457 U.S. 219–20 (“[I]mposing disabilities on the . . . child is
  contrary to the basic concept of our system that legal burdens should bear some relationship to
  individual responsibility or wrongdoing. Obviously, no child is responsible for his birth . . . .”
  (second alteration in original) (quoting Weber v. Aetna Cas. & Sur. Co., 406 U.S. 164, 175
  (1972))). Providing a basic minimum education is necessary to prevent such an arbitrary denial,
  and so is essential to our concept of ordered liberty.

         We hold, therefore, that the right to a basic minimum education—one that can plausibly
  impart literacy—is “implicit in the concept of ordered liberty.” Glucksberg, 521 U.S. at 721
  (quoting Palko, 302 U.S. at 325). When combined with the historical analysis discussed above,
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2907
                                                                 Page:Page
                                                                      51 55 of (55
                                                                               90 of 90)


   Nos. 18-1855/1871                  Gary B., et al. v. Whitmer, et al.                     Page 51


  this means that access to such a basic minimum education is a fundamental right protected by the
  Due Process Clause of the Fourteenth Amendment.

                          c. Some Arguments (and Responses) Against Recognizing a
                             Fundamental Right

          Beyond Defendants’ arguments with respect to the Glucksberg/Obergefell due process
  framework, it is worth addressing two additional points they make against recognizing a
  fundamental right in this appeal. The first—raised in nearly every substantive due process
  case—is that the recognition of a “new” fundamental right is almost always improper, as it
  compromises the will of the people by exchanging the policy judgments of unelected judges for
  those of their elected representatives. The second, which is more specifically applicable here, is
  that the Constitution is a charter of negative liberties, and so (in most cases) only tells the
  government what it cannot do rather than what it must do. While neither of these arguments
  carries the day, they are repeated enough to warrant a separate discussion and response.

                                  i. Judicial Restraint Suggests Deference to the Political
                                     Process

          The classic argument against extending substantive due process is that recognition of a
  right as “fundamental” removes it from and so short-circuits the political process. See, e.g.,
  Obergefell, 135 S. Ct. at 2625 (Roberts, C.J., dissenting) (“By deciding this question under the
  Constitution, the Court removes it from the realm of democratic decision. There will be
  consequences to shutting down the political process on an issue of such profound public
  significance.”); see also, e.g., Schuette v. Coal. to Defend Affirmative Action, Integration
  & Immigrant Rights & Fight for Equal. by Any Means Necessary (BAMN), 572 U.S. 291, 313
  (2014) (plurality opinion) (“First Amendment dynamics would be disserved if this Court were to
  say that the question here at issue is beyond the capacity of the voters to debate and then to
  determine.”). Since the political branches are better equipped to address general social wrongs,
  the argument goes, the courts should not intervene by recognizing calcified and inflexible
  constitutional rights. See, e.g., Griswold, 381 U.S. at 482 (“We do not sit as a super-legislature
  to determine the wisdom, need, and propriety of laws that touch economic problems, business
  affairs, or social conditions.”).
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2908
                                                                 Page:Page
                                                                      52 56 of (56
                                                                               90 of 90)


   Nos. 18-1855/1871                      Gary B., et al. v. Whitmer, et al.                               Page 52


          But it is unsurprising that our political process, one in which participation is effectively
  predicated on literacy, would fail to address a lack of access to education that is endemic to a
  discrete population. The affected group—students and families of students without access to
  literacy—is especially vulnerable and faces a built-in disadvantage at seeking political recourse.
  The lack of literacy of which they complain is exactly what prevents them from obtaining a basic
  minimal education through the normal political process. This double bind provides increased
  justification for heightened judicial scrutiny and the recognition of the right as fundamental.
  See, e.g., Rodriguez, 411 U.S. at 28 (noting that heightened scrutiny is warranted when a class is
  “saddled with . . . disabilities” or is “relegated to such a position of political powerlessness as to
  command extraordinary protection from the majoritarian political process”); cf. Schuette,
  572 U.S. at 334–35 (Breyer, J., concurring in the judgment) (discussing the Supreme Court’s
  “political process” equal protection cases).16

                                     ii. The Due Process Clause Provides Only Negative, Not
                                         Positive Rights

          Another often-repeated argument raised by Defendants and the dissent is that the
  Fourteenth Amendment—which speaks in terms of deprivation or denial—does not provide
  positive, affirmative rights. The Due Process Clause says what the government cannot do, not
  what it must do, and so recognizing an obligation of the state to provide a basic minimum
  education would turn the language of the Clause “on its head.” (Defs.’ Br. at 43.)

          To be sure, several cases have reflected this view of the Clause. For example, in Jackson
  v. City of Joliet, 715 F.2d 1200, 1203 (7th Cir. 1983), Judge Posner said that “the Constitution is
  a charter of negative rather than positive liberties.” And the Supreme Court itself has held “that
  the Due Process Clauses generally confer no affirmative right to governmental aid, even where
  such aid may be necessary to secure life, liberty, or property interests of which the government

          16
              Though this partakes of both the equal protection and due process inquiries, the Supreme Court endorsed
  such an approach in Obergefell, which discussed the partial convergence of the Fourteenth Amendment’s Equal
  Protection and Due Process Clauses. See 135 S. Ct. at 2602–03 (“The Due Process Clause and the Equal Protection
  Clause are connected in a profound way . . . . Rights implicit in liberty and rights secured by equal protection may
  rest on different precepts and are not always co-extensive, yet in some instances each may be instructive as to the
  meaning and reach of the other. In any particular case one Clause may be thought to capture the essence of the right
  in a more accurate and comprehensive way, even as the two Clauses may converge in the identification and
  definition of the right.”).
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2909
                                                                 Page:Page
                                                                      53 57 of (57
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 53


  itself may not deprive the individual.” DeShaney v. Winnebago Cty. Dep’t of Soc. Servs.,
  489 U.S. 189, 196 (1989).

         Though not as explicitly described, this negative liberty framing is also imbedded in
  several of the Supreme Court’s key substantive due process cases. For example, in Casey, the
  Court portrayed its decision as defending “a realm of personal liberty which the government may
  not enter.” Casey, 505 U.S. at 847. And even Obergefell framed substantive due process as
  protecting “certain personal choices,” implicitly a negative-rights construction. 135 S. Ct. at
  2597 (majority opinion).

         But the Court has recognized affirmative fundamental rights. Aside from specifically
  enumerated rights incorporated into the Fourteenth Amendment, such as the right to counsel, see,
  e.g., Strickland v. Washington, 466 U.S. 668, 684–86 (1984); Gideon v. Wainwright, 372 U.S.
  335, 339–43 (1963), one affirmative right repeatedly endorsed by the Court is the right to marry.
  For example, in Loving v. Virginia, 388 U.S. 1 (1967), the Court found that “[m]arriage is one of
  the ‘basic civil rights of man,’” id. at 12 (quoting Skinner v. Oklahoma ex rel. Williamson,
  316 U.S. 535, 541 (1942)). That marriage is a fundamental right and must be provided by the
  state without undue restriction was further affirmed in Zablocki v. Redhail, 434 U.S. at 385–87,
  and in Turner v. Safley, 482 U.S. 78, 94–96 (1987). And in Obergefell, despite using the
  negative-rights frame of “choice” discussed above, 135 S. Ct. at 2597, the Court reiterated that
  the “right to marry is protected by the Constitution” and “is fundamental under the Due Process
  Clause,” id. at 2598.

         Since access to marriage was so uniformly provided by the states and expected by the
  people as of right, it took on a fundamental character under the Due Process Clause, even though
  the performance of a marriage is an affirmative act by the state. The same could be said for
  education. See supra Part II.E.3.a (discussing the historical evolution and prevalence of state-
  sponsored education in the United States). And while the burden involved in performing a
  marriage is substantially less than the burden in providing an education, the marriage cases at
  least show that the Constitution does not categorically rule out the existence of positive rights.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2910
                                                                 Page:Page
                                                                      54 58 of (58
                                                                               90 of 90)


   Nos. 18-1855/1871                      Gary B., et al. v. Whitmer, et al.                                Page 54


           Further, the Supreme Court’s cases expressly left open the possibility of the right to a
  basic minimum education, which works to negate the argument that its recognition is impossible
  given its positive or affirmative nature. If Defendants were correct, the Court could easily have
  disposed of any claim to an education-related fundamental right, instead of taking pains to
  distinguish and reserve decision on “whether a minimally adequate education is a fundamental
  right.” Papasan, 478 U.S. at 285. While the dissent distinguishes these cases by arguing that the
  Supreme Court was referring to an equal protection fundamental right, and not a substantive due
  process fundamental right,17 that distinction finds no support in the Supreme Court’s case law
  and is foreclosed by our own, which holds that a fundamental right is a fundamental right,
  regardless of which clause the claim is brought under. See Scarbrough, 470 F.3d at 260–61
  (discussing the merger of equal protection and substantive due process claims based on the
  deprivation of a fundamental right).18

           One additional point from the dissent is worth noting. The dissent compares the right to a
  basic minimum education to a right to state-provided food, housing, or health care, and claims
  that DeShaney foreclosed any affirmative right to these or other benefits. This is because, our
  colleague says, DeShaney stands for the proposition that “[s]ubstantive due process does not
  regulate a state’s failure to provide public services,” regardless of the context. (Dissent at 76
  (citing DeShaney, 489 U.S. at 194–97).)



           17
              The dissent appears to conflate the equal protection inquiry in Rodriguez and its progeny, which assessed
  whether the state’s unequal provision of any level of education violated the Constitution’s equality mandate, with
  the question alluded to in Rodriguez but explicitly reserved in Papasan: whether access to some basic minimum
  level of education is a fundamental right.
           18
              As we explained in Scarborough, when the state denies an individual one of her fundamental rights, that
  claim sounds under the Due Process Clause because the state cannot deprive someone of a fundamental right
  without a compelling governmental reason, regardless of whether that denial is discriminatory. 470 F.3d at 260–61.
  The dissent mischaracterizes the majority’s position on this point, citing Shapiro v. Thompson, 394 U.S. 618
  (1969), overruled in part by Edelman, 415 U.S. 651, to suggest that a basic minimum education is nothing more
  than “public aid,” and so the question is simply whether or not that aid is provided equally. (Dissent at 81.)
  Unlike in this case, the plaintiffs in Shapiro did not allege that they were denied a fundamental right; rather, they
  claimed that the state discriminated against them by denying welfare benefits on the basis of residency. See 394
  U.S. at 627–29. Because that discrimination implicated the already-recognized fundamental right to travel between
  states, the statute was reviewed under strict scrutiny. Id. at 630–31, 633–34. Thus, Shapiro says nothing about
  whether the right to a basic minimum education should be classified as fundamental under the Constitution, and so
  has no bearing on the question faced in this appeal.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2911
                                                                 Page:Page
                                                                      55 59 of (59
                                                                               90 of 90)


   Nos. 18-1855/1871                       Gary B., et al. v. Whitmer, et al.                               Page 55


           But DeShaney—a case in which a child sued the state for failing to stop his father from
  abusing and seriously injuring him—concerned the state’s failure to prevent harm caused by a
  private actor. 489 U.S. at 191–95. The dissent’s alternative reading—that DeShaney forecloses
  any affirmative obligation of the state under any circumstance, regardless of whether a private
  harm is at issue—is divorced from the text of that case. DeShaney itself couched its holding in
  this public-private distinction, saying “[a]s a general matter, then, we conclude that a State’s
  failure to protect an individual against private violence simply does not constitute a violation of
  the Due Process Clause.” Id. at 197; see also id. at 195 (“[N]othing in the language of the Due
  Process Clause itself requires the State to protect the life, liberty, and property of its citizens
  against invasion by private actors.”); Jones v. Reynolds, 438 F.3d 685, 688, 690 (6th Cir. 2006)
  (“[W]hen a claimant argues that government officials failed to prevent private individuals from
  causing another injury, . . . [DeShaney] and its progeny rarely permit the claim to go forward.”).

           Simply put, education is different. As discussed above, see supra Part II.D.3.a, universal,
  state-provided public education was nearly ubiquitous at the time the Fourteenth Amendment
  was adopted, and has only grown since then to be expected as a given by the public. Through
  this, the state has come to effectively occupy the field in public education, and so is the only
  practical source of learning for the vast majority of students. We can think of no other area of
  day-to-day life that is so directly controlled by the state. And with that control must come
  responsibility, particularly because some minimal education—enough to provide access to
  literacy—is a prerequisite to a citizen’s participation in our political process. DeShaney implied
  such a responsibility, resting its holding on the fact that the state had played no role in creating or
  worsening the threat of harm the victim faced. 489 U.S. at 201.19




           19
             For this reason, the dissent errs when it describes public schooling as merely a subsidy of the private
  exercise of a fundamental right. The case the dissent relies on for this is Regan v. Taxation with Representation of
  Washington, 461 U.S. 540, 541–43 (1983), which addressed whether Congress could exclude donations to
  organizations that engage in substantial lobbying from tax-deductibility under 26 U.S.C. § 501(c)(3). The Court’s
  finding that “Congress has not violated [an organization’s] First Amendment rights by declining to subsidize its First
  Amendment activities” through tax-deductible status, id. at 548, is not analogous to a state’s failure to provide a
  basic minimum education at certain schools when the entire educational system is dominated by the state.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2912
                                                                 Page:Page
                                                                      56 60 of (60
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 56


         Thus, even if DeShaney’s framework were applied here (despite the lack of a private
  harm), this Court has recognized substantive due process claims under the state-created danger
  doctrine. Kallstrom v. City of Columbus, 136 F.3d 1055, 1065–67 (6th Cir. 1998). While the
  dissent argues against the right to a basic minimum education by comparing it to a constitutional
  right to food, a better analogy is a world in which the state took charge of the provision of food
  to the public, to the exclusion of nearly all private competitors. If the state then left the shelves
  on all the stores in one city bare, with no compelling governmental reason for this choice, such
  an action would place the residents of that city in heightened danger no less than the actions of
  the state in other cases where courts have allowed claims under the Due Process Clause. See,
  e.g., id. at 1059–60, 1069–70; Kneipp v. Tedder, 95 F.3d 1199, 1201–03, 1213–14 (3d Cir.
  1996). Thus, while the dissent’s arguments amount to sound advice for us to proceed with
  special caution when considering any positive fundamental right, the case law on this issue does
  not foreclose recognizing the right to a basic minimum education.

                         d. Contours of the Right to a Basic Minimum Education

         Beyond simply recognizing the existence of a right to a basic minimum education, it is
  also important to define its contours, at least for the purposes of this case. The Supreme Court
  has “required in substantive-due-process cases a ‘careful description’ of the asserted fundamental
  liberty interest.”   Glucksberg, 521 U.S. at 721 (quoting Flores, 507 U.S. at 302).             This
  description does not need to circumscribe the outer-most limit of the right, but must at least
  define the extent of the right needed to resolve the matter at hand. See, e.g., Obergefell, 135 S.
  Ct. at 2602 (noting that rights can be described in a more “comprehensive sense,” leaving
  questions on whether a particular state action or inaction is required by that right for subsequent
  determination).

         Importantly, the right defined in this opinion is narrow in scope. It does not guarantee an
  education at the quality that most have come to expect in today’s America (but that many are
  nevertheless denied). Rather, the right only guarantees the education needed to provide access to
  skills that are essential for the basic exercise of other fundamental rights and liberties, most
  importantly participation in our political system. As described by Plaintiffs, this amounts to an
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2913
                                                                 Page:Page
                                                                      57 61 of (61
                                                                               90 of 90)


   Nos. 18-1855/1871                       Gary B., et al. v. Whitmer, et al.                                 Page 57


  education sufficient to provide access to a foundational level of literacy—the degree of
  comprehension needed for participation in our democracy.20

           At this stage of the litigation—a motion to dismiss in which no evidence has been
  discovered or presented—it would be difficult to define the exact limits of what constitutes a
  basic minimum education sufficient to provide such access. This task is best suited for the
  district court in the first instance. But a few key principles can trace the contours of the right,
  providing guideposts for the parties as they continue this litigation.

           At the outset, Defendants are correct that this Court cannot prescribe a specific
  educational outcome, such as literacy or proficiency rates. Though these measures may provide
  some useful evidence of whether the state is in fact providing a basic minimum education,21 they
  are not sufficient evidence alone, because a court order cannot guarantee that educational
  opportunity is translated into student performance. Rather, the requirement to provide a basic
  minimum education means the state must ensure that students are afforded at least a rudimentary
  educational infrastructure, such that it is plausible to attain literacy within that system.22

           While the precise contours of this infrastructure must be defined though the course of
  further litigation and examination of the parties’ evidence, it would seem to include at least three
  basic components: facilities, teaching, and educational materials (e.g., books). For each of these
  components, the quality and quantity provided must at least be sufficient for students to plausibly
  attain literacy within the educational system at issue. This question of fact is entrusted to the
  trial court, which can assess the sufficiency of these measures in the first instance after hearing



           20
             This narrow definition of the right also helps dispel the concern that recognizing such a claim could
  “open the floodgates of litigation” and “overwhelm the federal courts.” United States v. City of Loveland, 621 F.3d
  465, 472 (6th Cir. 2010). Several of these claims have already been rejected not because no such right exists, but
  because the facts alleged by the plaintiffs were insufficient to allege a deprivation. E.g., Papasan, 478 U.S. at 286;
  Rodriguez, 411 U.S. at 36–37; La. State Bd., 830 F.2d at 568; cf. Kadrmas, 487 U.S. at 458.
           21
             Looking to other schools or school systems, these educational-outcome measures may also be helpful
  evidence of what specific resources are needed to provide access to literacy.
           22
             Using Defendants’ example of the right to counsel, this approach would not transform the right to
  counsel into the right to an acquittal. Rather, the right is akin to the promise of effective counsel, e.g., Strickland,
  466 U.S. at 686 (citing McMann v. Richardson, 397 U.S 759, 771 n.14 (1970)), from which no outcome is
  guaranteed, but the lawyer’s objective failure cannot be the source of the client’s loss.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2914
                                                                 Page:Page
                                                                      58 62 of (62
                                                                               90 of 90)


   Nos. 18-1855/1871                     Gary B., et al. v. Whitmer, et al.                              Page 58


  evidence and likely employing the assistance of expert witnesses as to what resources are
  necessary.

          Our dissenting colleague criticizes this approach, implying that our holding today will
  create a free-wheeling right that allows federal judges to micromanage the work of local school
  boards. We do not believe this is a fair description of the limited right embraced in our opinion,
  which promises only an education sufficient to provide basic access to literacy. And while this
  right could be impacted by the conditions of a school’s facilities, the age of its textbooks, or the
  number of teachers in its classrooms, this does not mean that any of these things individually has
  a “constitutionally required” minimum level. (Dissent at 63.) Rather, the question is whether the
  education the state offers a student—when taken as a whole—can plausibly give her the ability
  to learn how to read.23

          Similarly, the dissent suggests that the recognition of this right—requiring that a state’s
  system of public education provide at least a shot at literacy, irrespective of which school district
  a student is assigned to—would somehow stymie innovation and create a one-size-fits-all,
  national program of education. But how each state reaches the basic minimum level of education
  discussed above can vary dramatically, and nothing in our recognition of this right—or even any
  resulting remedy in this case—could alter the broad powers of the states under our federalist
  system. The state is free to fashion its own school system in any number of ways, but however it
  does so, it must give all students at least a fair shot at access to literacy—the minimum level of
  education required to participate in our nation’s democracy.

                   4. Application of the Right to Plaintiffs’ Allegations

          Beyond the abstract question of whether there is a fundamental right to a basic minimum
  education, Plaintiffs must also have plausibly alleged that they were deprived of such an
  education. See Iqbal, 556 U.S. at 678 (“A claim has facial plausibility when the plaintiff pleads
  factual content that allows the court to draw the reasonable inference that the defendant is
  liable for the misconduct alleged.”).           Looking to their complaint as a whole, Plaintiffs’

          23
             Just because “the complaint makes allegations about physics and economics courses too” (Dissent at 77),
  does not mean we agree that those additional areas of study are required as part of a fundamental right providing
  access to basic literacy.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2915
                                                                 Page:Page
                                                                      59 63 of (63
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 59


  allegations—if proven true—would demonstrate that they have been deprived of an education
  providing access to literacy.

          The core of Plaintiffs’ complaint is that they are forced to “sit in classrooms where not
  even the pretense of education takes place, in schools that are functionally incapable of
  delivering access to literacy.” (Compl., R. 1 at PageID #4; see also id. at #19 (“[Plaintiffs’
  schools] wholly lack the capacity to deliver basic access to literacy, functionally delivering no
  education at all.”).) But we cannot simply credit Plaintiffs’ legal conclusions. Iqbal, 556 U.S. at
  677–78 (citing Twombly, 550 U.S. at 555–57, 570). To avoid dismissal, Plaintiffs must have
  pleaded enough factual material to plausibly support this claim. Id. at 678–79.

          The most important allegations for this point concern the specific conditions in Plaintiffs’
  schools. Plaintiffs allege significant teacher shortages, coupled with unqualified instructors when
  they do have someone in the classroom. They allege dangerous and significantly distracting
  conditions within their school buildings, including extreme temperatures, overcrowding, and a
  lack of hygiene. They also allege a dearth of textbooks and other school supplies, with those they
  do have being in an abysmal or near unusable condition. These allegations are supported
  by specific examples, including several photographs reproduced within the complaint. At the
  motion-to-dismiss stage, this permits an inference that Plaintiffs’ schools cannot provide access
  to literacy.

          Plaintiffs further support their claim by citing data that show a zero or near-zero
  percentage of subject-matter proficiency among students at their schools. As noted above, these
  figures alone are not enough to state a claim, because the right to a basic minimum education
  cannot guarantee a specific educational outcome. See supra Part II.E.3.d. Further development
  of the record will be necessary to determine how these measures—largely put in terms of “grade
  level” or “proficiency”—are correlated with the type of foundational literacy at issue here. But
  for now, these data further support the inference that Plaintiffs’ schools are woefully insufficient,
  especially when combined with qualitative descriptions of their classes’ literacy shortcomings.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2916
                                                                 Page:Page
                                                                      60 64 of (64
                                                                               90 of 90)


   Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                        Page 60


         In sum, Plaintiffs allege facts concerning inadequate books and materials, insufficient or
  unqualified teaching staff, and decrepit and dangerous school conditions (and include
  photographs within their complaint). They then allege that nearly zero percent of students at
  these schools were graded as proficient in English or other subject-matter tests administered by
  the state. Taking the allegations of the complaint as true, and drawing all reasonable inferences
  in Plaintiffs’ favor, see, e.g., Cahoo v. SAS Analytics, Inc. 912 F.3d 887, 897 (6th Cir. 2019),
  Plaintiffs have plausibly been deprived of an education that could provide access to literacy.
  Defendants have not argued otherwise—they rest on the legal argument that there is no
  implicated fundamental right—and also have not argued that this deprivation is narrowly tailored
  to advance a compelling state interest. E.g., Glucksberg, 521 U.S. at 721 (citing Flores, 507 U.S.
  at 302). While Plaintiffs still face the burden of proving their factual contentions at trial, under
  the standards governing a motion to dismiss, this is enough to get them through the courthouse
  doors. Accordingly, the district court’s dismissal of this claim must be reversed.

                                        III. CONCLUSION

         The recognition of a fundamental right is no small matter. This is particularly true when
  the right in question is something that the state must affirmatively provide. But just as this Court
  should not supplant the state’s policy judgments with its own, neither can we shrink from our
  obligation to recognize a right when it is foundational to our system of self-governance.

         Access to literacy is such a right. Its ubiquitous presence and evolution through our
  history has led the American people universally to expect it. And education—at least in the
  minimum form discussed here—is essential to nearly every interaction between a citizen and her
  government. Education has long been viewed as a great equalizer, giving all children a chance to
  meet or outperform society’s expectations, even when faced with substantial disparities in wealth
  and with past and ongoing racial inequality.

         Where, as Plaintiffs allege here, a group of children is relegated to a school system that
  does not provide even a plausible chance to attain literacy, we hold that the Constitution provides
  them with a remedy. Accordingly, while the current versions of Plaintiffs’ equal protection and
  compulsory attendance claims were appropriately dismissed, the district court erred in denying
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2917
                                                                 Page:Page
                                                                      61 65 of (65
                                                                               90 of 90)


   Nos. 18-1855/1871               Gary B., et al. v. Whitmer, et al.                    Page 61


  their central claim: that Plaintiffs have a fundamental right to a basic minimum education,
  meaning one that can provide them with a foundational level of literacy. The district court’s
  order is affirmed in part and reversed in part, and the case is remanded for further proceedings
  consistent with this opinion.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2918
                                                                 Page:Page
                                                                      62 66 of (66
                                                                               90 of 90)


   Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                      Page 62


                                         _________________

                                              DISSENT
                                         _________________

         MURPHY, J., dissenting. The complaint in this case alleges school conditions that
  would significantly impair any child’s ability to learn. If I sat in the state legislature or on the
  local school board, I would work diligently to investigate and remedy the serious problems that
  the plaintiffs assert. But I do not serve in those roles. And I see nothing in the complaint that
  gives federal judges the power to oversee Detroit’s schools in the name of the United States
  Constitution. That document does not give federal courts a roving power to redress “every social
  and economic ill.” Lindsey v. Normet, 405 U.S. 56, 74 (1972). It instead gives federal courts a
  limited power “to say what the law is.” Marbury v. Madison, 5 U.S. 137, 177 (1803). And the
  law has long been clear: Unlike the right to free speech in the First Amendment or the right to a
  jury trial in the Seventh, education “is not among the rights afforded explicit protection under our
  Federal Constitution.” San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 35 (1973).
  So, while I agree with the majority that the defendants have not shown that this case is moot,
  I must respectfully dissent from its view that the complaint alleges a valid “substantive due
  process” claim.

         The plaintiffs argue that the Due Process Clause imposes a one-size-fits-all duty on all
  50 states to devote an unspecified level of taxpayer dollars to an unspecified level of education.
  Their novel request for a positive right to education will “mark a drastic change in our
  understanding of the Constitution.” Harris v. McRae, 448 U.S. 297, 318 (1980). The Due
  Process Clause has historically been viewed, consistent with its plain text, as a negative limit on
  the states’ power to “deprive” a person of “liberty” or “property.” U.S. Const. amend. XIV, § 1.
  It has not been viewed as a positive command for the states to protect liberty or provide property.
  A state’s decision “not to subsidize the exercise of a fundamental right” has never been thought
  to “infringe the right,” even in areas where the states have long provided that assistance. Regan
  v. Taxation With Representation of Wash., 461 U.S. 540, 549 (1983). While, for example, a
  party may have a constitutional right against state aggression, the party has no constitutional
  right to state protection against private violence. DeShaney v. Winnebago Cty. Dep’t of Soc.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2919
                                                                 Page:Page
                                                                      63 67 of (67
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                    Page 63


  Servs., 489 U.S. 189, 195–96 (1989). This traditional understanding ends today. The states that
  make up this circuit now must meet the school-quality standards that federal judges find
  necessary to enforce the plaintiffs’ nebulous right to “access literacy.” That is now the law of
  this circuit even though the Supreme Court has repeatedly explained that “[p]ublic education is
  not a ‘right’ granted to individuals by the Constitution.” Plyler v. Doe, 457 U.S. 202, 221
  (1982).

            This positive right to a minimum education will jumble our separation of powers. It will
  immerse federal courts in a host of education disputes far outside our constitutionally assigned
  role to interpret legal texts. Cf. Washington v. Glucksberg, 521 U.S. 702, 721 (1997). How
  should those courts remedy the schools that they conclude are not meeting the constitutionally
  required quality benchmarks? May they compel states to raise their taxes to generate the needed
  funds? Or order states to give parents vouchers so that they may choose different schools? How
  old may textbooks be before they become constitutionally outdated? What minimum amount of
  training must teachers receive? Which HVAC systems must public schools use? Our judicial
  commissions give us no special insights into these “difficult questions of educational policy.”
  Rodriguez, 411 U.S. at 42. But the states’ ability to experiment with diverse solutions to
  challenging policy problems has long been a cherished aspect of our federalism. United States v.
  Lopez, 514 U.S. 549, 581 (1995) (Kennedy, J., concurring). I would leave the difficult problems
  of education policy presented by this case where they have traditionally been—with the states
  and their people.

            These legal points are not meant to deny much of what the majority eloquently says.
  The majority correctly recognizes “the vital role of education in a free society.” Rodriguez,
  411 U.S. at 30. No one disputes the importance of education for children to have a chance at
  life, just as no one disputes the importance of their having enough food to eat or a sturdy roof
  over their heads. Yet my view that education is important as a policy matter says nothing about
  whether I may find it compelled as a constitutional one. Id. at 32–34. That is what our Framers
  meant when they said that judges exercise “neither FORCE nor WILL but merely judgment.”
  The Federalist No. 78, at 464 (A. Hamilton) (Clinton Rossiter ed., 1961). The constitutional
  question in this case turns on a legal judgment about the meaning of the Constitution’s words; it
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2920
                                                                 Page:Page
                                                                      64 68 of (68
                                                                               90 of 90)


   Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                     Page 64


  does not turn on a policy assessment about education’s societal value. And I see nothing in the
  Constitution’s language that creates a substantive entitlement to a state-funded education.

         The majority also correctly notes that the Fourteenth Amendment does include words
  designed to remedy our country’s sad history of racial discrimination in the public schools.
  Brown v. Board of Education, 347 U.S. 483 (1954), stands out as a bedrock Supreme Court
  precedent, righting the legal wrong that was Plessy v. Ferguson, 163 U.S. 537 (1896). The Equal
  Protection Clause compels courts to apply the most exacting scrutiny to a state’s racially
  discriminatory decisions. Johnson v. California, 543 U.S. 499, 505 (1995). But the plaintiffs’
  due-process claim here does not implicate this equality mandate. They do not argue that the
  purported school conditions arose from racial discrimination violating core equal-protection
  guarantees. And, as the majority explains, their equal-protection claim fails because they merely
  allege poor school conditions. They do not identify any discrete unequal treatment by the state
  defendants.

         For these reasons and those that follow, I would affirm the district court’s judgment.

                                                   I

         The plaintiffs allege that they have a fundamental “right to State-provided access to
  literacy protected by the Due Process Clause.” Apt. Br. 25. Both portions of this proposed
  right—the state-provided portion and the access-to-literacy portion—depart from settled
  doctrine. The Supreme Court has repeatedly held that education is not a “fundamental right.”
  And even if some minimum education could attain fundamental-right status, the plaintiffs’ claim
  still must fail. Substantive due process has never compelled states to provide their residents with
  the funds they need to exercise fundamental rights. It has instead barred states from interfering
  with the exercise of those rights. In short, the plaintiffs seek an unprecedented subsidy for an
  unprecedented right.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2921
                                                                 Page:Page
                                                                      65 69 of (69
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                       Page 65


                                                   A

         At the outset, the plaintiffs’ assertion that they have a fundamental right to a minimum
  education faces stiff precedential headwinds. The Supreme Court has refused to treat education
  as a fundamental right every time a party has asked it to do so. Kadrmas v. Dickinson Pub. Sch.,
  487 U.S. 450, 458 (1988); Papasan v. Allain, 478 U.S. 265, 284–86 (1986); Plyler v. Doe, 457
  U.S. 202, 223 (1982); San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 35, 37 (1973).
  From a circuit judge’s perspective, these decisions should make us think long and hard before
  adopting the plaintiffs’ novel right to a minimally adequate education.

         This line of precedent begins with Rodriguez. It considered whether Texas’s reliance on
  local taxes to fund schools, which caused gross financial disparities across school districts,
  violated the Equal Protection Clause.        411 U.S. at 9–15.          While conceding education’s
  importance to our society, the Court recognized that “the importance of a service performed by
  the State does not determine whether it must be regarded as fundamental.” Id. at 30. Rather,
  education’s status as a fundamental right turns on whether “there is a right to education explicitly
  or implicitly guaranteed by the Constitution.” Id. at 33. The Court could find no such right.
  Education “is not among the rights afforded explicit protection under our Federal Constitution.”
  Id. at 35. And the Court refused to find education implicitly guaranteed on the ground that it was
  necessary to exercise other rights, such as the right to free speech or to vote. Id. at 35–36.

         In a trio of equal-protection decisions since, the Court has repeatedly reaffirmed this
  conclusion.   In Plyler, a Texas law gave school districts discretion to deny education to
  immigrant children who were in this country illegally. 457 U.S. at 205. Some of these children
  challenged a school district’s decision to require them to pay tuition. Id. at 206 & n.2. While the
  Court ultimately found that this law violated equal protection under the relaxed standards that
  apply when fundamental rights are not at stake, it repeated: “Nor is education a fundamental
  right.” Id. at 223. Papasan next addressed a challenge to Mississippi’s unequal distribution of
  the income produced from its public-school lands. 478 U.S. at 267–68. The Court interpreted
  Rodriguez and Plyler to hold that “education is not a fundamental right.”             Id. at 284–85.
  Kadrmas lastly considered a challenge to North Dakota laws that allowed some school districts
  to charge for bus services but mandated that others offer those services for free. 487 U.S. at 452.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2922
                                                                 Page:Page
                                                                      66 70 of (70
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 66


  The Court noted for a fourth time: “Nor have we accepted the proposition that education is a
  ‘fundamental right[.]’” Id. at 458. These decisions could not be clearer: “[A]ccess to education
  is not guaranteed by the Constitution.” Ambach v. Norwick, 441 U.S. 68, 77 n.7 (1979).

         The plaintiffs assure us that we can disregard these many statements. That is so, they
  say, because Papasan noted that the Court has “not yet definitively settled the question[] whether
  a minimally adequate education is a fundamental right.” 478 U.S. at 285. Unlike the complaint
  in Papasan, the plaintiffs add, their complaint pleads that the state has not given them even a
  “minimally adequate” education. I am skeptical that we may sidestep this long line of authority
  so easily. But we need not decide whether the Constitution includes a fundamental right to a
  minimum education (or “access to literacy”). Even if the Constitution contains this implied
  right, the plaintiffs’ substantive-due-process claim must fail for a more rudimentary reason.

                                                    B

         The Supreme Court has long recognized a “basic” constitutional difference between a
  state’s use of its coercive power to regulate its residents and the state’s refusal to use its spending
  power to give them things. Maher v. Roe, 432 U.S. 464, 475 (1977). To list one of many
  examples: Just because the Free Speech Clause bars a state from banning its citizens’ political
  speech, Eu v. San Francisco Cty. Democratic Cent. Comm., 489 U.S. 214, 222–23 (1989), does
  not mean that the clause requires the state to give them the funds they need to engage in that
  speech, Ysursa v. Pocatell Educ. Ass’n, 555 U.S. 353, 364 (2009). Under the Due Process
  Clause, too, this difference between state coercion and state assistance finds support in
  constitutional text, in Supreme Court precedent, in our federalist structure, and in the nature of
  the judicial power. These factors all lead me to reject the plaintiffs’ novel claim that the Due
  Process Clause compels every state in this nation to affirmatively provide some minimum level
  of education.

                                                    1

         Start with text. The Due Process Clause provides: “[N]or shall any state deprive any
  person of life, liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1.
  This language is “phrased in the negative.” Archie v. City of Racine, 847 F.2d 1211, 1220 (7th
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2923
                                                                 Page:Page
                                                                      67 71 of (71
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 67


  Cir. 1988) (en banc). By barring a state from “depriv[ing]” individuals of their “life, liberty, or
  property,” the clause limits the state’s power to “take away” the people’s lives, their liberty, or
  their property (at least without due process). Noah Webster, An American Dictionary of the
  English Language 358 (1882); see Joseph E. Worcester, A Dictionary of the English Language
  386 (1878). The text would be a poor choice of words if the clause’s Framers meant to compel a
  state to protect its people’s lives, to promote their liberties, or to provide them with property.

         This ordinary meaning comports with the way in which the text would have been viewed
  at the time of its enactment: as a limit on the states’ power to intrude on private rights. By 1868,
  the Supreme Court had already held that the Fifth Amendment’s Due Process Clause has its roots
  in Magna Carta and so imposes a “restraint on the legislative as well as on the executive and
  judicial powers of the government.” Murray’s Lessee v. Hoboken Land & Improvement Co.,
  59 U.S. 272, 276 (1856). Conversely, “[t]he Framers would have been astounded to hear” that
  the clause compelled Congress to offer public services. David P. Currie, Positive and Negative
  Constitutional Rights, 53 U. Chi. L. Rev. 864, 865–66 (1986). Similar provisions in state
  constitutions were also interpreted to limit “the aggressive tendency of power,” not to command
  state assistance. Thomas M. Cooley, A Treatise on the Constitutional Limitations which Rest
  upon the Legislative Power of the States of the American Union 351 (1868); see Edward J.
  Eberle, Procedural Due Process: The Original Understanding, 4 Const. Comment. 339 (1987)
  (discussing cases). The Supreme Court thus quickly read the Fourteenth Amendment’s Due
  Process Clause in the same limited fashion—as “secur[ing] the individual from the arbitrary
  exercise of the powers of government.” Daniels v. Williams, 474 U.S. 327, 331 (1986) (quoting
  Hurtado v. California, 110 U.S. 516, 527 (1884)); see Davidson v. City of New Orleans, 96 U.S.
  97, 101–04 (1878).

         The plaintiffs have not even attempted to reconcile their proposed positive right with this
  constitutional text. They do not argue that the State of Michigan has “take[n] away” their liberty
  to obtain a minimum education of their choice. Webster, supra, at 358. They do not, for
  example, allege that the state bars them from attending a private school, Pierce v. Soc’y of
  Sisters, 268 U.S. 510, 534–35 (1925), or from learning a particular subject, Meyer v. Nebraska,
  262 U.S. 390, 400–03 (1923). No, the plaintiffs say that the state has deprived them of an
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2924
                                                                 Page:Page
                                                                      68 72 of (72
                                                                               90 of 90)


   Nos. 18-1855/1871               Gary B., et al. v. Whitmer, et al.                    Page 68


  education because the state has not provided them with an education. But the text does not
  require states to provide their people with any services, let alone an unidentified level of
  schooling. Only in an area where “process” equals “substance” could “deprive” equal “provide.”

         Nor would Americans at the time of the Due Process Clause’s adoption have read it to
  compel states to operate schools. No one would have viewed the clause as a check on the states’
  “aggressive tendency” to be stingy with their public services.        Cooley, supra, at 351; see
  Daniels, 474 U.S. at 331. Such an unusual reading would have meant that Congress had been
  violating the Fifth Amendment for decades. After all, the federal government had not adopted a
  national system of schools.     And most people would have thought that Article I of the
  Constitution did not give it that power. See United States v. Lopez, 514 U.S. 549, 565–66
  (1995). Simply put, any claim that the Due Process Clause imposes a duty on states to provide a
  minimum education to their residents requires us to rewrite the text and to ignore the backdrop
  against which it was enacted.

                                                  2

         Turn to precedent. The Supreme Court’s substantive-due-process decisions have long
  been controversial “because guideposts for responsible decisionmaking in this unchartered area
  are scarce and open-ended.” Collins v. City of Harker Heights, 503 U.S. 115, 125 (1992). But
  these controversies have involved a different topic altogether—the meaning of the phrase “due
  process,” not the verb “deprive.” Justices have debated when language sounding in process can
  impose absolute limits on a state’s power to take away a person’s liberty or property no matter
  the process provided. The Court has considered such things as whether states may limit the
  hours that people work, compare Lochner v. New York, 198 U.S. 45, 56 (1905), with id. at 75–76
  (Holmes, J., dissenting); eliminate their ability to obtain an abortion, compare Planned
  Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 846–53 (1992), with id. at 979–81 (Scalia, J.,
  dissenting); or impose large punitive-damages awards, compare State Farm Mut. Auto. Ins. Co.
  v. Campbell, 538 U.S. 408, 416–18 (2003), with id. at 430–31 (Ginsburg, J., dissenting).
  Whoever has the better of these debates, they unquestionably addressed limits on the states’
  regulatory power.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2925
                                                                 Page:Page
                                                                      69 73 of (73
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 69


         These decisions have not, by contrast, touched the states’ spending power. Until now, the
  Due Process Clause has left little room for debate that a state generally “is under no
  constitutional duty to provide substantive services for those within its border.” Youngberg v.
  Romeo, 457 U.S. 307, 317 (1982). While minimum levels of food, housing, and medical care are
  critical for human flourishing and for the exercise of constitutional rights, due process does not
  compel states to spend funds on these necessities of life. True, the Supreme Court has never
  treated food, housing, or medical care themselves as “fundamental rights” triggering heightened
  scrutiny. Lyng v. Int’l Union, United Auto., Aerospace & Agric. Implement Workers of Am.,
  UAW, 485 U.S. 360, 369 (1988) (food); Maher, 432 U.S. at 469 (medical care); Lindsey v.
  Normet, 405 U.S. 56, 73–74 (1972) (housing). But the Court has drawn this same distinction
  between state coercion and state subsidies when fundamental rights were on the line. The Due
  Process Clause generally confers “no affirmative right to governmental aid, even where such aid
  may be necessary to secure life, liberty, or property interests of which the government itself may
  not deprive the individual.” DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189,
  196 (1989).

         Take abortion. The Court has held that substantive due process forbids the states from
  banning all abortions. Casey, 505 U.S. at 846. But the Court has rejected the notion that
  substantive due process also requires them to pay for abortions, Rust v. Sullivan, 500 U.S. 173,
  201 (1991), or to provide access to abortion facilities, Webster v. Reprod. Health Servs.,
  492 U.S. 490, 507–08 (1989). That is because “[a] refusal to fund protected activity, without
  more, cannot be equated with the imposition of a ‘penalty’ on that activity.” Rust, 500 U.S. at
  193 (citation omitted). Or, in the Constitution’s words, a state does not “deprive” individuals of
  their “liberty” interest in abortion merely by failing to provide access to the procedure.

         The Court has kept to this rule even where the inclination to create an exception would
  reach its apex. Substantive due process bars a state from arbitrarily injuring its residents (which
  deprives them of their liberty or lives). County of Sacramento v. Lewis, 523 U.S. 833, 840
  (1998); Guertin v. State, 912 F.3d 907, 917, 920–21 (6th Cir. 2019). Yet the doctrine gave four-
  year-old Joshua DeShaney no relief when a county failed to protect him from his abusive father.
  DeShaney, 489 U.S. at 195–96. Joshua’s father beat him “so severely that he fell into a life-
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2926
                                                                 Page:Page
                                                                      70 74 of (74
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                     Page 70


  threatening coma” and was “expected to spend the rest of his life confined to an institution.” Id.
  at 193. The boy nevertheless could not use substantive due process to challenge the state’s
  deficient aid because “a State’s failure to protect an individual against private violence simply
  does not constitute a violation of the Due Process Clause.” Id. at 197.

           The plaintiffs’ claim all but requires us to overrule this caselaw. I do not see how the
  Due Process Clause can compel Michigan to provide the plaintiffs with educational services
  when it did not require Winnebago County to provide Joshua DeShaney with protective services.
  Their claim must fail for the same reason his did: The Due Process Clause “confer[s] no
  affirmative right to governmental aid[.]” Id. at 196. Nor can the plaintiffs sidestep this rule with
  Papasan’s dicta reserving whether a minimum education might qualify as a “fundamental right.”
  478 U.S. at 285. Even when constitutional rights are at stake, the government has no duty to
  spend funds to promote those rights. Rust, 500 U.S. at 201. Before today, this rule would have
  foreclosed any due-process request for a taxpayer-funded education. The plaintiffs’ new right
  thus unmoors substantive due process (an already amorphous doctrine) from a clear limit on its
  reach.

                                                    3

           Next consider the Framers’ constitutional design. The Constitution’s federalist structure
  gives “few and defined” powers to the federal government and leaves “numerous and indefinite”
  powers to the states. The Federalist No. 45, at 289 (J. Madison) (Clinton Rossiter ed., 1961).
  This federalism enhances our liberty by allowing local communities to make local decisions free
  from a less accountable and more distant central power. Bond v. United States, 564 U.S. 211,
  221–22 (2011). So “[t]he maintenance of the principles of federalism is a foremost consideration
  in interpreting any of the pertinent constitutional provisions under which this Court examines
  state action.” Rodriguez, 411 U.S. at 44 (citation omitted); cf. Kurt T. Lash, The Lost History of
  the Ninth Amendment 352–53 (2009). That is especially true for substantive due process.
  Federal courts undercut the people’s interest in local decisionmaking whenever they nationalize
  new extratextual rights. That expansion “place[s] the matter outside the arena of public debate
  and legislative action” within each state. Washington v. Glucksberg, 521 U.S. 702, 720 (1997).
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2927
                                                                 Page:Page
                                                                      71 75 of (75
                                                                               90 of 90)


   Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                     Page 71


         This federalism concern has great urgency here. The plaintiffs’ proposed right to a state-
  provided education asks the federal government to intervene in an area that has long been “a
  traditional concern of the States.” Lopez, 514 U.S. at 580 (Kennedy, J., concurring); see Horne
  v. Flores, 557 U.S. 433, 448 (2009). Countless examples show this tradition. To give but one,
  when a member of Congress proposed a national school system in 1870, many expressed
  constitutional doubts and the bill did not even get a vote.            See David P. Currie, The
  Reconstruction Congress, 75 U. Chi. L. Rev. 383, 466–67 (2008); Gordon Canfield Lee, The
  Struggle for Federal Aid, First Phase: A History of the Attempts to Obtain Federal Aid for the
  Common Schools, 1870-1890, 42–55 (1949).            (The legislator had relied primarily on the
  Constitution’s Preamble and its Guarantee Clause as the purported basis for this congressional
  power.) Yet the plaintiffs’ view that due process compels the states to provide a minimum
  education would trigger Congress’s enforcement power under the Fourteenth Amendment, U.S.
  Const. amend. XIV, § 5, and so could allow Congress for the first time to “regulate the
  educational process directly,” Lopez, 514 U.S. at 565.

         To be sure, “it is doubtful that any State” would disagree with the plaintiffs’ goal: States
  should strive to alleviate poor school conditions. Id. at 581 (Kennedy, J., concurring). But
  “considerable disagreement exists about how best to accomplish that goal.” Id. Should states fix
  the problem of failing schools by sending more money into them? Cf. DeRolph v. State, 780
  N.E.2d 529, 537–38 (Ohio 2002) (Moyer, C.J., dissenting). Or should they fix the problem by
  giving children a choice to attend other schools? Cf. Zelman v. Simmons-Harris, 536 U.S. 639,
  644–45 (2002). Each state may choose a different policy mix to confront the “intractable
  economic, social, and even philosophical problems” associated with this issue.         Rodriguez,
  411 U.S. at 42 (citation omitted). “In this circumstance, the theory and utility of our federalism
  are revealed, for the States may perform their role as laboratories for experimentation to devise
  various solutions where the best solution is far from clear.” Lopez, 514 U.S. at 581 (Kennedy, J.,
  concurring); New State Ice Co. v. Liebmann, 285 U.S. 262, 311 (1932) (Brandeis, J., dissenting).
  The plaintiffs’ nationwide right would undercut the educational experimentation so necessary to
  find solutions that work. Cf. District Attorney’s Office for Third Judicial Dist. v. Osborne,
  557 U.S. 52, 73 (2009).
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2928
                                                                 Page:Page
                                                                      72 76 of (76
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                       Page 72


         Public education also requires public funds. States facing tight budgets must make
  delicate tradeoffs about how much money to devote to education as compared to other priorities
  like healthcare, welfare, or police protection. “Higher quality [education] may come at the
  expense of a higher budget for the police or [the roads], or at the expense of higher taxes
  that induce people to relocate to low-service (and low-tax) jurisdictions.” Archie, 847 F.2d at
  1223–24. The Supreme Court has traditionally given states wide discretion to make these
  financial tradeoffs. Rodriguez, 411 U.S. at 40. Yet the plaintiffs’ claim would disrupt state
  fiscal policies too by creating an “extraordinary” positive right to education. Harris v. McRae,
  448 U.S. 297, 318 (1980).

         And while the Due Process Clause has traditionally imposed only negative limits on
  states, the people of each state may impose positive duties in their state constitutions. Jeffrey S.
  Sutton, 51 Imperfect Solutions 35 (2018). For centuries, states have done just that in this
  educational setting. See Steven G. Calabresi & Michael W. Perl, Originalism and Brown v.
  Board of Education, 2014 Mich. St. L. Rev. 429, 450–54 & nn.97–126 (2015).                   Yet, as
  evidenced by the “linguistic diversity of the various states’ education clauses,” Conn. Coal. for
  Justice in Educ. Funding, Inc. v. Rell, 990 A.2d 206, 244 (Conn. 2010), their decisions have been
  far from uniform. While many courts have recently read their states’ education clauses as giving
  them the authority to compel a certain level of education, id. at 244–50 & n.55, many others have
  read their clauses as leaving education policies to state legislatures, see, e.g., Citizens for Strong
  Sch., Inc. v. Fla. State Bd. of Educ., 262 So. 3d 127, 129–30 (Fla. 2019) (per curiam); King v.
  State, 818 N.W.2d 1, 4 (Iowa 2012); Bonner ex rel. Bonner v. Daniels, 907 N.E.2d 516, 521–22
  (Ind. 2009). Some two years before this case, for example, Michigan courts rejected a claim that
  the Michigan Constitution required public schools to meet a certain level of educational quality.
  See LM v. State, 862 N.W.2d 246, 253 (Mich. Ct. App. 2014), appeal denied, SS v. State,
  869 N.W.2d 273 (Mich. 2015). The plaintiffs’ nationwide rule thus would deprive the people in
  each state of their “political” liberty to decide for themselves the scope of any educational right
  that they want in their state constitutions. Bond, 564 U.S. at 221.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2929
                                                                 Page:Page
                                                                      73 77 of (77
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 73


                                                    4

         Lastly consider the nature of our own authority. Article III gives federal courts the
  “judicial Power.” U.S. Const. art. III, § 1. This power does not allow federal courts to declare
  state action unconstitutional “merely because it is, in their judgment, contrary to the principles of
  natural justice.” Calder v. Bull, 3 U.S. 386, 399 (1798) (opinion of Iredell, J.). It allows them to
  declare state action unconstitutional only because the Constitution’s text qualifies as “law” and
  takes supremacy over state law when an “irreconcilable variance” exists between the two. The
  Federalist No. 78, supra, at 466–67; Marbury v. Madison, 5 U.S. 137, 177 (1803). In other
  words, we have “the authority to interpret the law; we possess neither the expertise nor the
  prerogative to make policy judgments.” Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519,
  538 (2012) (Roberts, C.J.). So we must “‘exercise the utmost care whenever we are asked to
  break new ground in this field,’ lest the liberty protected by the Due Process Clause be subtly
  transformed into the policy preferences of the Members of this Court.” Glucksberg, 521 U.S. at
  720 (citations omitted).

         The proposed right to a state-provided education shows why courts must exercise this
  caution. The right would entangle courts in policy controversies well outside their authority “to
  say what the law is.” Marbury, 5 U.S. at 177. Many education disputes, for example, arise from
  a “shortage of money.” Sutton, supra, at 38. Does the right to “access literacy” give federal
  judges the power to direct states to increase their taxes to provide the required education?
  Or allow courts to compel spending cuts for healthcare to free up the needed funds? I, for one,
  would be troubled by a federal court instructing a state legislature that “[b]ecause education is
  one of the state’s most important functions, lack of financial resources will not be an acceptable
  reason for failure to provide the best educational system.” Campbell Cty. Sch. Dist. v. State, 907
  P.2d 1238, 1279 (Wyo. 1995). The Supreme Court has told us not “to second-guess state
  officials charged with the difficult responsibility of allocating [their] limited public . . . funds
  among the myriad of potential” programs. Dandridge v. Williams, 397 U.S. 471, 487 (1970).
  And it has said that we “lack both the expertise and the familiarity with local problems so
  necessary to the making of wise decisions with respect to the raising and disposition of public
  revenues.” Rodriguez, 411 U.S. at 41.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2930
                                                                 Page:Page
                                                                      74 78 of (78
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                    Page 74


         Debates over the best way to help children stuck in failing schools likewise “involve[] the
  most persistent and difficult questions of educational policy.” Id. at 42. Consider, for example,
  questions about the root causes of poorly performing schools. The plaintiffs in this case allege
  that “high teacher turnover,” including heavy reliance on teachers from Teach for America, has
  partially caused the poor learning environments.          Compl., R.1, PageID#101.      A similar
  California suit, by contrast, alleged that the state’s tenure rules—which entrenched bad teachers
  in the state’s public schools—caused those poor learning environments.            See Vergara v.
  California, 209 Cal. Rptr. 3d 532, 539–40 (Cal. Ct. App. 2016). Who’s right? Federal courts are
  not equipped to determine personnel policies or teacher-certification rules for the schools across
  this country.

         Next consider questions about the best solutions for failing schools. The plaintiffs in this
  case request an injunction that would require Michigan to, among other things, fix public
  schools with “insufficient teacher capacity” or “deplorable school conditions.” Compl., R.1,
  PageID#132. A similar Connecticut suit, by contrast, sought to enjoin “Anti-Opportunity Laws”
  that reduced the ability of children to choose other schools.           See Martinez v. Malloy,
  350 F. Supp. 3d 74, 80–81 (D. Conn. 2018). Do federal courts get to pick between investing
  more in traditional schools or investing more in alternatives? It would be ironic if the voucher
  system that the Supreme Court narrowly upheld for the City of Cleveland could be
  constitutionally compelled for the entire nation. See Zelman, 536 U.S. at 653.

         Our judicial power gives us no “specialized knowledge and experience” about the best
  education policies. Rodriguez, 411 U.S. at 42. Just as the Due Process Clause “does not enact
  Mr. Herbert Spencer’s” views in the economic sphere, Lochner, 198 U.S. at 75 (Holmes, J.,
  dissenting), so too it does not enact Milton Friedman’s, Horace Mann’s, or any other individual’s
  views in this education sphere. The Constitution instead leaves these debates about education
  policy with the states and their people.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2931
                                                                 Page:Page
                                                                      75 79 of (79
                                                                               90 of 90)


   Nos. 18-1855/1871                  Gary B., et al. v. Whitmer, et al.                     Page 75


                                                    II

            To reach a contrary result, the majority invokes Glucksberg’s substantive-due-process
  test; makes analogies to other allegedly “positive” rights; relies on the dicta in the Supreme
  Court’s education decisions; and recounts our history of racially discriminatory education. None
  of these points permits the positive right to education that the majority finds in the Due Process
  Clause.

                                                    A

            The majority cites Glucksberg’s historical framework for substantive-due-process claims
  and notes that most state constitutions have long included some type of clause about education or
  schools. Majority Op. 41–51. But Glucksberg’s framework does not extend to this distinct
  subsidy context, and it would not justify the plaintiffs’ proposed right even if it did.

            Glucksberg considered a law that banned physician-assisted suicide; it did not consider a
  law refusing to pay for the practice. In that regulatory context, the Supreme Court asked whether
  the activity that the state prohibited (suicide) was “deeply rooted in this Nation’s history and
  tradition” and “implicit in the concept of ordered liberty.” Glucksberg, 521 U.S. at 721 (citation
  omitted). This test should not even enter the field when a plaintiff challenges a state’s alleged
  failure to provide a public service (as in this case), as opposed to its deprivation of a liberty or
  property interest (as in cases like Glucksberg or Casey). Relying on Glucksberg to find a right to
  a taxpayer-funded education is like relying on Roe v. Wade, 410 U.S. 113 (1973), to find a right
  to a taxpayer-funded abortion. But see Maher, 432 U.S. at 475–76.

            DeShaney proves my point. That case did not ask whether state protection from private
  violence was deeply rooted in our history or implicit in the concept of ordered liberty. See
  489 U.S. at 194–203. It is, of course, both. As for history, “[p]rotection” from private violence
  has always been the government’s job. Corfield v. Coryell, 6 F. Cas. 546, 551 (Washington,
  Circuit Justice, C.C.E.D. Pa. 1823). Early state constitutions noted that “[e]ach individual of the
  society has a right to be protected by it in the enjoyment of his life, liberty, and property,
  according to standing laws.”       Mass. Const. of 1780, pt. I, art. X; cf. Pa. Const. of 1776,
  Declaration of Rights, art. VIII; Va. Declaration of Rights § 3 (1776). As for ordered liberty,
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2932
                                                                 Page:Page
                                                                      76 80 of (80
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 76


  under the original social contract, individuals give up some of their freedom in exchange for
  security (not education) from the government. See John Locke, Two Treatises of Government
  184–86 (Thomas I. Cook, ed., Hafner Publ’g Co. 1947) (1690); 1 William Blackstone,
  Commentaries on the Laws of England *226. If Glucksberg’s test extends to public services,
  DeShaney cannot stand. DeShaney instead adopted a much simpler rule: Substantive due process
  does not regulate a state’s failure to provide public services. 489 U.S. at 194–97. Any claim for
  a state-provided education falls within DeShaney’s rule, not Glucksberg’s.

         Even if Glucksberg’s framework applied, the plaintiffs’ proposed right would not satisfy
  it. Other than the fact that they label their claim a right to “access literacy,” I see little daylight
  between that claim and the one Rodriguez rejected. The plaintiffs rely on state constitutional
  provisions as their main support for the argument that literacy is “deeply rooted in this Nation’s
  history and tradition.” Glucksberg, 521 U.S. at 721 (citation omitted). But these clauses address
  schools or education generally; they do not mention access to literacy specifically. See Calabresi
  & Perl, supra, at 450–54 & nn.97–126. The provisions thus provide no basis for a standalone
  right to literacy apart from a general right to education. If the Supreme Court thought that these
  clauses justified a fundamental right to education, it would have said so in Rodriguez.

         The plaintiffs also merely cite these state education clauses; they do not discuss how the
  states have applied them. For most of our country’s history, “[t]he overwhelming majority of
  States” did not treat the clauses as creating judicially enforceable individual rights to a minimum
  education (in contrast to a general mandate for the legislature to set up a statewide school
  system). John C. Eastman, When Did Education Become a Civil Right? An Assessment of State
  Constitutional Provisions for Education 1776-1900, 42 Am. J. Legal Hist. 1, 2 (1998). That is
  why, in 1992, a commentator could describe an “emerging” right to education, not a
  longstanding one.     See Allen W. Hubsch, The Emerging Right to Education Under State
  Constitutional Law, 65 Temple L. Rev. 1325 (1992). And even under an approach using
  “reasoned judgment” to discover new rights, Obergefell v. Hodges, 135 S. Ct. 2584, 2598
  (2015), these more recent suits have been met with decidedly mixed results. See Sutton, supra,
  at 30. Some courts have declined to adopt a state right to a minimum education precisely
  because of the way in which their sister courts have “struggled in [their] self-appointed role[s] as
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2933
                                                                 Page:Page
                                                                      77 81 of (81
                                                                               90 of 90)


   Nos. 18-1855/1871                  Gary B., et al. v. Whitmer, et al.                      Page 77


  overseer[s] of education” to find workable standards. City of Pawtucket v. Sundlun, 662 A.2d
  40, 59 (R.I. 1995); cf. Ex Parte James, 836 So. 2d 813, 819 (Ala. 2002) (per curiam). This
  practical concern has far greater force as applied to the national due-process right that the
  plaintiffs ask us to mandate for all 50 states.

          In that respect, Glucksberg requires a plaintiff to articulate “a ‘careful description’ of the
  asserted fundamental liberty interest.” 521 U.S. at 721 (citation omitted). Here, however, the
  plaintiffs propose a vague right to the “access to literacy” without clearly identifying its
  contours. Their proposal would mandate far more day-to-day federal oversight of the states’
  schools than any narrow claim that children “are not taught to read or write.” Papasan, 478 U.S.
  at 286. The complaint suggests that this right will require federal courts to evaluate such things
  as the minimum qualifications for teachers, Compl., R.1, PageID#120, the maximum number of
  students per class, id., PageID#97–98, and the appropriate types and conditions of textbooks, id.,
  PageID#82–83. Their proposed right also does not appear limited to literacy, as the complaint
  makes allegations about physics and economics courses too. Id., PageID#82, 104. All told, the
  plaintiffs seek to enforce the right to education that Rodriguez rejected simply by relabeling it.

                                                    B

          Even if DeShaney sets the default rule in this subsidy context, the majority next says, the
  Supreme Court has created two other “exceptions” that are like the exception that the majority
  creates today. Majority Op. 52–53. Neither justifies the majority’s departure from DeShaney.

          As its first exception, the majority notes that the Sixth Amendment’s right to counsel (as
  incorporated by the Due Process Clause) requires a state to provide a criminal defendant with a
  taxpayer-funded lawyer. Gideon v. Wainwright, 372 U.S. 335, 344 (1963). But the state’s
  prosecution triggering this right seeks to deprive the defendant of life, liberty, or property.
  So Gideon “did not expand the definition of deprivation to encompass the failure to provide
  services; it merely determined what constituted the process due when the state sought actively to
  deprive the individual of life, liberty, or property by means of the criminal law.” Currie, supra,
  53 U. Chi. L. Rev. at 874; Archie, 847 F.2d at 1221–22. It no more establishes a right to “public
  services” than does the right to a jury trial, which a state likewise must furnish before taking a
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2934
                                                                 Page:Page
                                                                      78 82 of (82
                                                                               90 of 90)


   Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                      Page 78


  person’s liberty. Regardless, the Sixth Amendment right to “counsel” contains affirmative
  language; the Constitution contains no similar right to “education” that could be applied against
  the states under modern incorporation principles. See McDonald v. City of Chicago, 561 U.S.
  742, 763–67 (2010).

         As its second exception, the majority notes that the Due Process Clause protects the right
  to marry even though “the performance of a marriage is an affirmative act by the State.”
  Majority Op. 53. But the Supreme Court has treated the “right to marry” not as a right to state
  aid, but as “part of the fundamental ‘right of privacy’” that bars a state from interfering in an
  individual’s intimate decisions. Zablocki v. Redhail, 434 U.S. 374, 384 (1978). “[I]t would
  make little sense to recognize a right of privacy with respect to other matters of family life,” the
  Court has said, “and not with respect to the decision to enter the relationship that is the
  foundation of the family in our society.” Id. at 386. It has thus found this right violated by
  criminal laws that deprived people of liberty merely for marrying. Id. at 387; Loving v. Virginia,
  388 U.S. 1, 2–3 (1967); cf. Poe v. Ullman, 367 U.S. 497, 545–46 (1961) (Harlan, J., dissenting).
  The Court made this same connection when holding that same-sex couples have the right to
  marry: “Like choices concerning contraception, family relationships, procreation, and
  childrearing, all of which are protected by the Constitution, decisions concerning marriage are
  among the most intimate that an individual can make.” Obergefell, 135 S. Ct. at 2599.

         These decisions have not, however, compelled states to provide public assistance so that
  parties may exercise their privacy rights. Apart from the abortion cases I have discussed, Rust,
  500 U.S. at 201, other examples support this distinction. Families have a right to live together,
  Moore v. City of East Cleveland, 431 U.S. 494, 504–06 (1977) (plurality op.), but they do not
  have a right to public funds for the rent, cf. Lindsey, 405 U.S. at 73–74. Parents have a right to
  send their children to private schools, Pierce, 268 U.S. at 534–35, but they do not have a right to
  public funds for the tuition, cf. Harris, 448 U.S. at 318. The right to marry fits this same mold.
  While the government may not bar two people from marrying, Obergefell, 135 S. Ct. at 2605, the
  Supreme Court has never held that the government must give married couples any minimum
  level of public benefits. To the contrary, the Court has held that the government does not violate
  the right even when it stops providing benefits to individuals who choose to marry. Califano v.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2935
                                                                 Page:Page
                                                                      79 83 of (83
                                                                               90 of 90)


   Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                     Page 79


  Jobst, 434 U.S. 47, 53–54 (1977); see Druker v. Comm’r, 697 F.2d 46, 50 (2d Cir. 1982)
  (Friendly, J.).

          If the majority believes that Obergefell jettisoned DeShaney and allows courts to discover
  a new font of positive rights, I disagree. Obergefell “held invalid” state marriage laws “to the
  extent they exclude[d] same-sex couples from civil marriage on the same terms and conditions as
  opposite-sex couples.” 135 S. Ct. at 2605. It did not set any minimum “terms and conditions”
  for those laws. And even were I wrong on this point, the Supreme Court has given clear
  marching orders to lower courts in this context: “[I]f a precedent of this Court has direct
  application in a case, yet appears to rest on reasons rejected in some other line of decisions, the
  Court of Appeals should follow the case which directly controls, leaving to this Court the
  prerogative of overruling its own decisions.” Agostini v. Felton, 521 U.S. 203, 237 (1997)
  (citation omitted). DeShaney has direct application to, and so controls, this case.

                                                   C

          The majority next notes that Rodriguez and the Supreme Court’s other education cases
  “left open the possibility of the right to a basic minimum education, which works to negate the
  argument that its recognition is impossible given its positive or affirmative nature.” Majority
  Op. 54. When Rodriguez refused to find a right to education in the right to speak or vote, it
  stated: “Even if it were conceded that some identifiable quantum of education is a
  constitutionally protected prerequisite to the meaningful exercise of either right, we have no
  indication that the present levels of educational expenditures in Texas provide an education that
  falls short.” 411 U.S. at 36–37. Papasan read this sentence to reserve “whether a minimally
  adequate education is a fundamental right.” 478 U.S. at 285. Even assuming these statements
  could be read to support a fundamental right to a minimum education, these decisions did not
  involve substantive due process, so their statements do not support any education exception to
  DeShaney’s default rule.

          These cases instead considered equal-protection claims. That makes all the difference.
  Unlike the Due Process Clause, which does not generally compel a minimum level of public
  services, the Equal Protection Clause does sometimes compel an equal level of public services.
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2936
                                                                 Page:Page
                                                                      80 84 of (84
                                                                               90 of 90)


   Nos. 18-1855/1871                      Gary B., et al. v. Whitmer, et al.                 Page 80


  The rigor with which courts review the unequal provision of state aid turns on whether a state’s
  distinctions “proceed[] along suspect lines” or “involv[e] fundamental rights.” Heller v. Doe,
  509 U.S. 312, 319 (1993).               If state action does either, the Court applies demanding
  “strict scrutiny” review; if it does not, the Court applies forgiving rational-basis review. See id.
  at 319–20. As has been clear since Brown v. Board of Education, 347 U.S. 483 (1954), strict
  scrutiny applies to suspect racial classifications in education. Parents Involved in Cmty. Sch. v.
  Seattle Sch. Dist. No. 1, 551 U.S. 701, 720 (2007). Absent those pernicious classifications,
  parties have asked the Court to apply strict scrutiny to any unequal treatment in education on the
  ground that education is a “fundamental right.”                 The Court has repeatedly said “no.”
  See Kadrmas, 487 U.S. at 458.

          This context clarifies what Papasan meant when it said that the Court has left open
  “whether a minimally adequate education is a fundamental right.” 478 U.S. at 285. The Court
  did not reserve whether the Constitution contains a positive right to a minimum education.
  It reserved only “whether a statute alleged to discriminatorily infringe that [potential] right
  should be accorded heightened equal protection review.” Id. If, for example, a state refused to
  set up a school system in disfavored counties, Papasan suggests (perhaps) that this
  discrimination could trigger stricter equal-protection scrutiny. The majority, by contrast, reads
  Papasan to conflict with cases holding that states need not subsidize fundamental rights. Yet by
  the time of Papasan, the Court had already “held in several contexts that a legislature’s decision
  not to subsidize the exercise of a fundamental right does not infringe the right[.]” Regan v.
  Taxation With Representation of Wash., 461 U.S. 540, 549 (1983). Nothing in Papasan so much
  as hints at a retreat from this rule.

          Rodriguez’s reasoning confirms this conclusion. Any hypothetical right to a minimum
  education would in part flow out of the right to free speech. Rodriguez, 411 U.S. at 35–37.
  It has, however, been black-letter law for decades that the Free Speech Clause does not require
  states to “affirmatively assist” speech. Ysursa, 555 U.S. at 364. As Justice Douglas said, the
  Supreme Court has rejected any “notion that First Amendment rights are somehow not fully
  realized unless they are subsidized by the State.” Cammarano v. United States, 358 U.S. 498,
  515 (1959) (Douglas, J., concurring).           If we were to conclude that a state must subsidize
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2937
                                                                 Page:Page
                                                                      81 85 of (85
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                   Page 81


  education because individuals need education to exercise free speech, we would be concluding
  that states must subsidize speech in conflict with this longstanding authority.

         Nor is this distinction between substantive due process and equal protection meant to
  deny, as the majority rightly notes, that “a fundamental right is a fundamental right.” Majority
  Op. 54. But the fundamental-rights analysis differs depending on the constitutional clause at
  issue. A state’s provision of unequal public aid to subsidize a fundamental right of some
  (without extending that aid to others) can trigger heightened equal-protection scrutiny.
  See Shapiro v. Thompson, 394 U.S. 618, 638 (1969). And a state’s regulatory restriction on the
  exercise of a fundamental right can trigger heightened substantive-due-process scrutiny.
  See Casey, 505 U.S. at 846. But a state’s refusal to subsidize a fundamental right (in contrast to
  its restriction on the right) has not traditionally triggered heightened substantive-due-process
  scrutiny. See Maher, 432 U.S. at 475–76. And here, all agree that the plaintiffs’ equal-
  protection claim fails.    Nor do the plaintiffs argue that Michigan has unconstitutionally
  prohibited them from obtaining a minimum education from other sources. See Pierce, 268 U.S.
  at 534–35. Instead, they seek something quite novel: heightened scrutiny under substantive
  due process for Michigan’s failure to properly subsidize their alleged fundamental right to
  a minimum education.       The Supreme Court’s equal-protection cases do not support that
  substantive-due-process request.

         In all events, I do not think the Court’s statements in these decisions can justify the
  plaintiffs’ alleged fundamental right. Whatever Papasan meant by a fundamental right to a
  “minimally adequate education,” 478 U.S. at 285, Plyler shows that this language does not cover
  the plaintiffs’ claim that they have been “functionally excluded from Michigan’s statewide
  system of public education,” Compl., R.1, PageID#20. The immigrant children in Plyler were
  legally excluded from Texas’s statewide system of public education because they could not
  attend without paying a “full tuition fee.” 457 U.S. at 206 n.2. That case thus would have
  implicated any fundamental right to state-provided literacy if such a thing existed. But the Court
  made clear that “[p]ublic education is not a ‘right’ granted to individuals by the Constitution.”
  Id. at 221. And while courts have read Plyler as using heightened rational-basis review, see
  Toledo v. Sanchez, 454 F.3d 24, 33 (1st Cir. 2006), the Court certainly did not apply the strict
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2938
                                                                 Page:Page
                                                                      82 86 of (86
                                                                               90 of 90)


   Nos. 18-1855/1871                Gary B., et al. v. Whitmer, et al.                     Page 82


  scrutiny that would govern if that case concerned a fundamental right, cf. Shapiro, 394 U.S. at
  634. If the legal exclusion from a free education did not implicate a fundamental right, Plyler,
  457 U.S. at 223, I cannot see how the functional exclusion from a free education could either.

                                                  D

          The majority lastly notes that our country’s history of racial injustice in education
  supports a right to a minimum education. Majority Op. 44–46. I agree that the Fourteenth
  Amendment was designed to stop the rampant discrimination that the majority describes. But I
  respectfully disagree that the amendment’s Framers did so by creating a substantive right to a
  minimum education. They instead created an equality right that applies once the state decides to
  provide for education. Both precedent and original meaning support this distinction.

          Since at least Strauder v. West Virginia, 100 U.S. 303 (1880), the Supreme Court has
  explained that the “central purpose of the Fourteenth Amendment was to eliminate racial
  discrimination emanating from official sources in the States.” Peña-Rodriguez v. Colorado,
  137 S. Ct. 855, 867 (2017) (citation omitted). The amendment thus bars racial distinctions in the
  provision of many public services that a state, as an initial matter, has no constitutional duty to
  provide. A state, for example, need not provide protection against private violence, but it cannot
  discriminate along racial lines in any protection it grants. See DeShaney, 489 U.S. at 195–97
  & 197 n.3. A state also need not provide welfare to poorer residents, but it cannot engage in
  racial discrimination if it chooses to offer that aid. See Dandridge, 397 U.S. at 485–86 & 485
  n.17.

          The Supreme Court’s decision in Brown extended this logic to the educational context.
  Brown recognized that “education is perhaps the most important function of state and local
  governments.” 347 U.S. at 493. But nowhere did it suggest that the Constitution compels all
  states to provide a minimum education. Rather, it held that the right to an education, “where the
  state has undertaken to provide it, is a right which must be made available to all on equal terms.”
  Id. (emphasis added). And it found that segregated schools deny “children of the minority
  group . . . equal educational opportunities.” Id. No other Supreme Court decision suggests that
  the Due Process Clause creates an educational entitlement. When, for example, the Court held
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2939
                                                                 Page:Page
                                                                      83 87 of (87
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                        Page 83


  that a state must give students process before expelling them from schools that they have a state-
  law right to attend, it suggested that the states were not “constitutionally obligated to establish
  and maintain a public school system.” Goss v. Lopez, 419 U.S. 565, 574 (1975); cf. Kadrmas,
  487 U.S. at 462.

         This same substance-versus-equality distinction permeates the congressional debates over
  what became the Civil Rights Act of 1875, an act passed under Congress’s power to enforce the
  Fourteenth Amendment.        See Michael W. McConnell, Originalism and the Desegregation
  Decisions, 81 Va. L. Rev. 947, 1036–45 (1995); John Harrison, Reconstructing the Privileges or
  Immunities Clause, 101 Yale L.J. 1385, 1425–33, 1462–63 (1992). That law, as enacted, barred
  racial discrimination in public accommodations and jury selection. Civil Rights Act of 1875,
  ch. 114, §§ 1, 4, 18 Stat. 335, 336–37. (The Supreme Court would later hold that the public-
  accommodations provisions exceeded Congress’s power as applied against private actors. Civil
  Rights Cases, 109 U.S. 3, 11 (1883).) But earlier versions of the law also would have barred
  segregated schools. McConnell, supra, at 987–90 & 987 n.183. As Congress debated these
  bills, “half or more [of the legislators] voted repeatedly to abolish segregated schools under
  authority of the Fourteenth Amendment.” Id. at 986.

         The supporters of this desegregation decree did not dispute that the substantive “decision
  whether to have public schools . . . was regarded as a question of policy for the states.” Harrison,
  supra, at 1428. Rather, they contended that, once a state opted to have schools, the state must
  open the schools equally to all races. Id. One senator, for example, “explained that the civil
  rights bill ‘does not say that schools shall be kept at all, but it contemplates this: that where there
  are free schools kept at public expense, . . . in such cases there shall be an equal right to
  participate in the benefit of those schools created by common taxation.’” McConnell, supra, at
  1041 (quoting Cong. Globe, 42d Cong., 2d Sess. 3191 (1872)). And when opponents argued that
  southern states would close their schools if this desegregation mandate passed, the proponents
  responded with statements like the following: “Let justice be done though the common schools
  and the very heavens fall.” Id. at 1045 (quoting 2 Cong. Rec. 4151 (1874)). These legislators
  recognized that the Fourteenth Amendment required states to desegregate the schools that they
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2940
                                                                 Page:Page
                                                                      84 88 of (88
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                      Page 84


  opened, even if it did not compel them to open schools to begin with. Brown thus has roots in
  the Fourteenth Amendment’s original understanding in a way that today’s decision does not.

                                                   III

         Aside from a positive right to a state-funded education, the plaintiffs fall back on a
  “negative” substantive-due-process right.        They point out that Michigan’s compulsory-
  attendance laws force most children to attend school and so do deprive them of liberty. This
  restriction on children’s liberty passes constitutional muster, the plaintiffs argue, only if a state
  reciprocates by operating schools that meet a minimum level of quality. I agree with the
  majority that the plaintiffs did not raise this claim below and so have forfeited it here. Majority
  Op. 31–32. But I disagree with any suggestion that this theory otherwise has “strong support in
  the law.” Id. at 27.

         The plaintiffs rely on Youngberg for their claim. That decision carved out a narrow
  exception to the rule that a state has no duty to provide public aid, but this exception generally
  applies only for those individuals under strict state control. See 457 U.S. at 317. “[W]hen the
  State by the affirmative exercise of its power so restrains an individual’s liberty that it renders
  him unable to care for himself, and at the same time fails to provide for his basic human needs—
  e.g., food, clothing, shelter, medical care, and reasonable safety—it transgresses the substantive
  limits on state action set by the Eighth Amendment and the Due Process Clause.” DeShaney,
  489 U.S. at 199–200. The Court has applied this rule to prisoners, Farmer v. Brennan, 511 U.S.
  825, 833 (1994), and to individuals that the state has civilly “institutionalized,” Youngberg,
  457 U.S. at 317. The rule might also apply if, for example, a state monopolized the distribution
  of food to its citizens and barred them from obtaining food from private sources. See Majority
  Op. 56; see also Archie, 847 F.2d at 1222.

         This exception, though, has never reached students. Courts have “consistently rejected”
  the argument that Youngberg’s custody exception covers children “based on compulsory
  attendance laws.” Stiles ex rel. D.S. v. Grainger County, 819 F.3d 834, 854 (6th Cir. 2016);
  Sargi v. Kent City Bd. of Educ., 70 F.3d 907, 911 (6th Cir. 1995) (collecting cases). Although “a
  school system has an unmistakable duty to create and maintain a safe environment for its
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                           ECF No. 129
                                     188-2
                                        filed 04/23/20
                                              Filed: 04/23/2020
                                                         PageID.2941
                                                                 Page:Page
                                                                      85 89 of (89
                                                                               90 of 90)


   Nos. 18-1855/1871                 Gary B., et al. v. Whitmer, et al.                   Page 85


  students as a matter of common law, its in loco parentis status or a state’s compulsory attendance
  laws do not sufficiently ‘restrain’ students to raise a school’s common law obligation to the rank
  of a constitutional duty.”    Doe v. Claiborne County, 103 F.3d 495, 510 (6th Cir. 1996).
  If compulsory-attendance laws do not trigger a constitutional duty to provide students with a safe
  learning environment, see id., those laws also cannot trigger a constitutional duty for states to
  provide an adequate learning environment.

          This precedent comports with the nature of compulsory-attendance laws. Youngberg’s
  exception applies only in situations in which the state has “restrain[ed] the individual’s freedom
  to act on his own behalf.” DeShaney, 489 U.S. at 200. When, by contrast, “the government does
  not monopolize the avenues of relief . . . it has no further obligation to give aid.” Archie,
  847 F.2d at 1222. Michigan’s compulsory-attendance laws (like those of all other states) do not
  establish “a legal or a practical monopoly” on the schools that children must attend. Kadrmas,
  487 U.S. at 460. The Supreme Court has held for nearly a century that substantive due process
  would in fact bar states from forcing children to attend public schools against their parents’
  wishes. Pierce, 268 U.S. at 534–35. Michigan law thus provides several options to satisfy its
  school-attendance requirement, including charter schools, private schools, cyber schools, and
  homeschooling. See Mich. Comp. Laws §§ 380.501, 380.553a, 380.1561. It does not compel
  attendance at any particular school, including the schools about which the plaintiffs complain in
  this case.

                                                * * *

          My answer to this case’s constitutional questions should not “be viewed as placing [any]
  judicial imprimatur on the status quo.” Rodriguez, 411 U.S. at 58. As I said at the outset, the
  plaintiffs make concerning allegations about the conditions of their schools. “But the ultimate
  solutions must come from the lawmakers and from the democratic pressures of those who elect
  them.” Id. at 59. I would affirm the district court’s judgment in all respects.
Case 2:16-cv-13292-SJM-APP
              Case: 18-1855 ECF
                            Document:
                                No. 129188-3
                                         filed 04/23/20
                                                Filed: 04/23/2020
                                                           PageID.2942
                                                                    Page:Page
                                                                          1 90 of (90
                                                                                  90 of 90)



                                  UNITED STATES COURT OF APPEALS
                                       FOR THE SIXTH CIRCUIT

                                             Nos. 18-1855/1871


   GARY B., JESSIE K., CRISTOPHER R., ISAIAS R.,
   ESMERALDA V., PAUL M., and JAIME R., minors,
                                                                                    FILED
           Plaintiffs - Appellants,                                              Apr 23, 2020
           v.                                                               DEBORAH S. HUNT, Clerk

   GRETCHEN WHITMER, et al.,
           Defendants - Appellees.



                         Before: CLAY, STRANCH, and MURPHY, Circuit Judges.

                                             JUDGMENT
                               On Appeal from the United States District Court
                                for the Eastern District of Michigan at Detroit.

         THIS CAUSE was heard on the record from the district court and was argued by counsel.

           IN CONSIDERATION THEREOF, it is ORDERED that the district court’s dismissal of
  Plaintiffs’ equal protection and compulsory-attendance due process claims is AFFIRMED, its dismissal of
  their due process claim based on the fundamental right to a basic minimum education is REVERSED, and
  the case is REMANDED for further proceedings consistent with the opinion of this court.

                                                   ENTERED BY ORDER OF THE COURT




                                                   Deborah S. Hunt, Clerk
